Exhibit 10.1

 

 

 

LEASE AGREEMENT

between

THE CITY OF GRAND ISLAND, NEBRASKA

and

MICROGY GRAND ISLAND, LLC

relating to

$7,000,000

The City of Grand Island, Nebraska

Solid Waste Disposal Facilities Revenue Bonds

(Microgy Grand Island, LLC Project)

Series 2008

Dated as of June 1, 2008

 

 

 

The interest of The City of Grand Island, Nebraska in this Lease Agreement has
been assigned (except for the rights of, and amounts payable to, The City of
Grand Island, Nebraska under Sections 6.02(b), 6.08, 7.03 and 8.03(a) hereof)
pursuant to the Trust Indenture dated as of the date hereof from The City of
Grand Island, Nebraska to Wells Fargo Bank, National Association, as trustee,
and is subject to the security interest of Wells Fargo Bank, National
Association, as trustee.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS

Section 1.01.

   Definitions    2

Section 1.02.

   Article and Section Headings    20

Section 1.03.

   Interpretation    20 ARTICLE II REPRESENTATIONS

Section 2.01.

   Representations by Issuer    20

Section 2.02.

   Representations by Company    21 ARTICLE III DEMISING CLAUSE

Section 3.01.

   Acquisition    22

Section 3.02.

   Lease of Project    22 ARTICLE IV THE PROJECT

Section 4.01.

   Approvals and Permits    23

Section 4.02.

   Acquisition and Construction    23

Section 4.03.

   Construction Fund    25

Section 4.04.

   Termination of Construction; Completion Certificate    26

Section 4.05.

   Issuer Not Responsible    27

Section 4.06.

   Insurance    27

Section 4.07.

   Maintenance and Repair; Remodeling    27

Section 4.08.

   Right To Discontinue Operation of Project    28

Section 4.09.

   Insurance and Condemnation Awards    28

Section 4.10.

   Taxation of Project    28

Section 4.11.

   Issuer’s Limited Liability    28

Section 4.12.

   Governmental Regulation    29

Section 4.13.

   Securing of Permits and Authorizations    29

Section 4.14.

   Mechanics’ Liens    29

Section 4.15.

   Contest of Liens    29

Section 4.16.

   Cooperation of Issuer    29

Section 4.17.

   No Warranty of Condition or Suitability by the Issuer    30 ARTICLE V

ISSUANCE OF BONDS; APPLICATION OF BOND PROCEEDS;

REFUNDING AND REDEMPTION OF BONDS

Section 5.01.

   Issuance of Bonds    30

Section 5.02.

   Application of Bond Proceeds    30

Section 5.03.

   Security for the Bonds    30

Section 5.04.

   Refunding and Redemption of Bonds    31



--------------------------------------------------------------------------------

ARTICLE VI LEASE OF PROJECT TO THE COMPANY; RENTAL PROVISIONS

Section 6.01.

   Quiet Enjoyment    31

Section 6.02.

   Rent Payments and Other Amounts Payable    31

Section 6.03.

   [Reserved]    32

Section 6.04.

   Company Approval of Issuance of Bonds    32

Section 6.05.

   Redemption of Bonds    33

Section 6.06.

   Rent Prepayment    33

Section 6.07.

   Payments To Replenish Debt Service Reserve Fund    34

Section 6.08.

   Issuer’s Rights Assigned to Trustee    34

Section 6.09.

   Payments to Trustee    34 ARTICLE VII DEFAULTS AND REMEDIES

Section 7.01.

   Events of Default    35

Section 7.02.

   Remedies on Default    35

Section 7.03.

   Agreement To Pay Attorneys’ Fees and Expenses    37 ARTICLE VIII SPECIAL
COVENANTS

Section 8.01.

   No Defense or Setoff; Unconditional Obligation    37

Section 8.02.

   Merger, Consolidation or Sale of Assets    38

Section 8.03.

   Indemnities    39

Section 8.04.

   Tax-exempt Status of the Bonds    41

Section 8.05.

   Payment to Rebate Fund    43

Section 8.06.

   Qualification in State; Existence    43

Section 8.07.

   Recordation    44

Section 8.08.

   Granting of Easements    44

Section 8.09.

   Release of Certain Land    44

Section 8.10.

   Suspension of Covenants When the Bonds Rated Investment Grade    45

Section 8.11.

   Request for Ratings    45

Section 8.12.

   Incurrence of Indebtedness and Issuance of Stock    45

Section 8.13.

   Liens    47

Section 8.14.

   Limitation on Sale and Leaseback Transactions    47

Section 8.15.

   Application of Proceeds of Asset Sales    47

Section 8.16.

   Successor Person Substituted    47

Section 8.17.

   Transactions With Affiliates    47

Section 8.18.

   Business Activities    49

Section 8.19.

   Continuing Disclosure Undertaking    49

Section 8.20.

   Compliance Certificate    49

Section 8.21.

   Payments for Consent    50

Section 8.22.

   Payments Into and Withdrawals from Maintenance Reserve Fund    50 ARTICLE IX
OPTIONS; PURCHASE OF PROJECT

Section 9.01.

   Options To Terminate    50

 

ii



--------------------------------------------------------------------------------

Section 9.02.

   Option To Purchase Project Upon Occurrence of Certain Events    51

Section 9.03.

   Conveyance on Exercise of Option To Purchase Project    51

Section 9.04.

   Relative Position of Options and Indenture    52 ARTICLE X

OBLIGATION TO PURCHASE PROJECT IN EVENT OF A DETERMINATION OF TAXABILITY

   52 ARTICLE XI GENERAL PROVISIONS

Section 11.01.

   General Provisions    53

Section 11.02.

   Financial Statements    54

Section 11.03.

   Amendment of Agreement    54

Section 11.04.

   Assignment and Subleasing    55

Section 11.05.

   Lease Term    55

Section 11.06.

   Obligation To Purchase Project on Expiration of Lease Term    55

Section 11.07.

   Notices    55

Section 11.08.

   Severability    56

Section 11.09.

   Execution of Counterparts    56

Section 11.10.

   Amounts Remaining in Bond Fund or Construction Fund    56

Section 11.11.

   No Recourse    57

Section 11.12.

   Net Lease    57

Section 11.13.

   Delegation of Duties by the Issuer    57

Section 11.14.

   Governing Law    57

Section 11.15.

   No Personal Liability    57 EXHIBIT A    THE FACILITY, THE PROJECT AND THE
PROJECT SITE   

 

iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT, dated as of June 1, 2008 (this “Agreement”), by and
between THE CITY OF GRAND ISLAND, NEBRASKA (the “Issuer”), a political
subdivision duly organized and existing under the laws of the State of Nebraska,
as lessor, and MICROGY GRAND ISLAND, LLC (the “Company”), a limited liability
company organized under the laws of the State of Nebraska and qualified to do
business in the State of Nebraska, as lessee:

W I T N E S S E T H :

WHEREAS, the Issuer is a political subdivision duly organized and existing under
the laws of the State of Nebraska, as lessor; and

WHEREAS, pursuant to law, and particularly the Act (hereinafter defined), the
Issuer is empowered to finance the acquisition, construction, improving and
equipping of industrial solid waste disposal facilities, to be operated by the
Company, and located within Grand Island, Nebraska, and to be leased hereunder
to the Company, and to issue industrial development revenue bonds for such
purpose; and

WHEREAS, the Company has requested that the Issuer issue its industrial
development revenue bonds for the purpose of financing all or a portion of the
Project Costs (hereinafter defined); and

WHEREAS, the Company is leasing the Project Site (hereinafter defined) from JBS
Swift & Company (successor to Swift & Company) (“JBS Swift”) pursuant to that
certain Lease Agreement dated as of September 1, 2006 (the “Site Lease”) between
JBS Swift, as lessor, and the Company, as lessee, and the Company, as sublessor,
and the Issuer, as sublessee, are entering into that certain Sublease Agreement
dated as of June 1, 2008 (the “Sublease”) pursuant to which the Issuer will
sublease the Project Site (hereinafter defined) from the Company; and

WHEREAS, the Company and JBS Swift have entered into that certain Biogas
Purchase and Supply Agreement dated as of September 1, 2006 (including all
amendments and supplements thereto, the “Biogas Agreement”) providing for the
operation of the Facility (as hereinafter defined) and for the payment by JBS
Swift to the Company of the purchase price of biogas to be manufactured by the
Company at the Facility and supplied to JBS Swift; and

WHEREAS, the Company has agreed to make Rent Payments (hereinafter defined), and
for such purpose has irrevocably assigned to the Trustee the biogas purchase
price payments to be received by the Company under the Biogas Agreement, and
other payments hereunder in consideration of the Issuer’s issuing the Bonds and
providing to the Company the proceeds from the sale of the Bonds for the
acquisition, construction, improving and equipping of the Project; and

WHEREAS, the City Council of the Issuer has approved this Agreement and the
Sublease by ordinance; and



--------------------------------------------------------------------------------

WHEREAS, this Agreement is authorized and executed pursuant to applicable laws,
including the Act; and

WHEREAS, the Issuer and the Company have taken all action and have complied with
all provisions of law with respect to the execution, delivery and performance of
this Agreement and the due authorization of the consummation of the transactions
contemplated hereby, and this Agreement has been duly executed and delivered by,
and constitutes a valid and legally binding agreement of, the Issuer and the
Company, enforceable against the respective parties in accordance with its
terms;

NOW, THEREFORE, in consideration of the covenants and agreements herein made and
subject to the conditions herein set forth, the Issuer and the Company contract
and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. In addition to the terms defined in the recitals
above, each of the following terms shall have the respective meanings assigned
to them in this Section 1.01 whenever they are used in this Agreement, unless
the context in which they are used clearly requires otherwise:

“Accountant” shall mean a firm of independent certified public accountants
selected by the Company.

“Acquired Debt” shall mean, with respect to any specified Person:

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Act” shall mean the Nebraska Industrial Development Act, Chapter 13,
Article 11, Reissue Revised Statutes of Nebraska, 1997, as amended.

“Act of Bankruptcy” shall mean any of the following events:

(a) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or the like
of the Company or of all or any substantial part of its property, (ii) commence
a voluntary case under the United States Bankruptcy Code (as now or hereafter in
effect) or (iii) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, winding up or composition or adjustment of
debts; or

 

2



--------------------------------------------------------------------------------

(b) a proceeding or case shall be commenced without the application or consent
of the Company in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, dissolution, winding up, composition or adjustment
of debts, of the Company, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Company or of all or any substantial
part of its property or (iii) similar relief in respect of the Company under any
law relating to bankruptcy, insolvency, winding up, composition or adjustment of
debts.

“Affiliate” of any Person shall mean any other Person who, directly or
indirectly, controls or is controlled by or is under common control with such
other Person.

“Agreement” shall mean this Lease Agreement, dated as of June 1, 2008, by and
between the Issuer and the Company, including all amendments hereof and
supplements hereto.

“Asset Sale” shall mean the sale, lease, conveyance or other disposition of any
assets.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale; provided that the sale, conveyance or other disposition of all or
substantially all of the assets of the Company shall be governed by the
provisions of Section 8.02 hereof.

(a) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than 5% of Tangible Assets of the
Company;

(b) the sale or lease of products (including Credits), services or accounts
receivable in the ordinary course of business and any sale or other disposition
of damaged, worn out or obsolete assets or assets no longer used or useful in
the Company’s business;

(c) the sale or other disposition of cash or Cash Equivalents;

(d) a Permitted Investment;

(e) a disposition resulting from any condemnation or other taking, or temporary
or permanent requisition of, any property, any interest therein or right
appurtenant thereto, or any change of grade affecting any property, in each
case, as the result of the exercise of any right of condemnation or eminent
domain, including any sale or other transfer to a Governmental Authority in lieu
of, or in anticipation of, any of the foregoing events;

(f) a disposition of assets in connection with a foreclosure, transfer or deed
in lieu of foreclosure or other exercise of remedial action; and

(g) a disposition of a contract relating to any Hedging Obligation or any
collateral delivered under a Hedging Obligation.

“Attributable Debt” in respect of a sale and leaseback transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

3



--------------------------------------------------------------------------------

“Authorized Company Representative” shall mean the Company’s Manager or the
Chief Executive Officer, President, Chief Financial Officer, General Counsel,
Treasurer or any Assistant Treasurer or Secretary or any Assistant Secretary of
EPC or such Persons at any time designated to act on behalf of the Company, such
designation in each case to be evidenced by a certificate furnished to the
Issuer and the Trustee containing the specimen signature of such Person and
signed on behalf of the Company by its Manager or such Chief Executive Officer,
President, Chief Financial Officer, General Counsel, Treasurer or any Assistant
Treasurer or Secretary or any Assistant Secretary authorized to act on behalf of
the Company. Such certificate may designate an alternate or alternates.

“Authorized Issuer Representative” shall mean such Person or Persons at the time
and from time to time designated by written certificate furnished to the Company
and the Trustee containing the specimen signature of such Person and signed on
behalf of the Issuer by its Mayor or Finance Director.

“Biogas Agreement” shall mean the Biogas Purchase and Supply Agreement dated as
of September 1, 2006 by and between the Company and JBS Swift, including all
amendments thereof and supplements thereto.

“Board of Directors” shall mean:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the Board of Directors of each general
partner of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members or Managers, Board of Managers
or Board of Directors thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Bond Counsel” shall mean Kutak Rock LLP or such other firm of attorneys of
nationally recognized standing in the field of law relating to municipal bond
law and the excludability of interest on state or local bonds from gross income
of the owners of the Bonds for purposes of federal income taxation, selected by
the Company and acceptable to the Trustee and the Issuer.

“Bond Fund” shall mean the fund by that name created and established in
Section 6.02 of the Indenture.

 

4



--------------------------------------------------------------------------------

“Bond Ordinance” or “Ordinance” shall mean the Ordinance adopted by the City
Council authorizing the issuance of the Bonds (including this Agreement, the
Sublease, the Tax Regulatory Agreement and the Indenture prescribed and
authorized to be executed in the Ordinance), together with any supplemental
ordinances or amendments to the Ordinance or such Indenture.

“Bond Owner,” “Bondowner,” “Owner,” “owner,” “Bondholder,” “bondholder,”
“holder,” “Registered Owner,” “registered owner” or “owner of the Bonds” shall
mean the registered owner of any Bond.

“Bond Registrar” shall have the meaning as specified in Section 2.03 of the
Indenture.

“Bonds” shall mean the $7,000,000 aggregate principal amount of The City of
Grand Island, Nebraska Solid Waste Disposal Facilities Revenue Bonds (Microgy
Grand Island, LLC Project) Series 2008, executed and delivered pursuant to the
Indenture.

“Business Day” shall mean any day other than (a) a Saturday, Sunday or legal
holiday or a day on which banking institutions in the City of New York, New
York, or in the cities in which the Principal Offices of the Trustee or the
Paying Agent are located are required or authorized by law or executive order to
close or (b) a day on which The New York Stock Exchange is closed.

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” shall mean:

(a) United States dollars;

 

5



--------------------------------------------------------------------------------

(b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(c) deposit accounts with any bank that has a long-term debt rating of A+ or
better by S&P and A1 or better by Moody’s (an “Approved Bank”);

(d) time deposits, certificates of deposit, acceptances or prime commercial
paper issued by an Approved Bank at the time acquired or issued (as applicable
and whichever is latest), in each case, having a maturity of not more than one
year from the date of acquisition;

(e) repurchase obligations for underlying securities of the types described in
clause (b) entered into with an Approved Bank at the time acquired, issued or
entered into (as applicable and whichever is latest), in each case, having a
maturity of not more than one year from the date of acquisition and secured by
securities of the type described in clause (b), the market value of which
(including accrued interest) is not less than the amount of the applicable
repurchase agreement;

(f) commercial paper with a rating of A-1 by S&P and P-1 by Moody’s and, in each
case, maturing within one year after the date of acquisition; and

(g) money market funds which invest primarily in Cash Equivalents of the kinds
described in clauses (a) through (f) of this definition.

“City Council” shall mean the duly elected City Council of the Issuer.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rulings
and regulations (including temporary and proposed regulations) promulgated
thereunder or, to the extent applicable, under the Internal Revenue Code of
1954, as amended.

“Commercial Operation” shall mean when used with respect to the Facility, the
placing into service of such Facility for the production of the outputs for
which it was designed at its design capacity.

“Company” shall mean Microgy Grand Island, LLC, a Nebraska limited liability
company, and its successors and assigns as permitted by Section 8.02 hereof.

“Company Agreements” shall mean this Agreement, the Sublease, the Tax Regulatory
Agreement, the Site Lease, the Biogas Agreement and the Pledge Agreement.

“Completion Certificate” shall mean a certificate of the Authorized Company
Representative to the effect stated in Section 4.04(b) hereof.

 

6



--------------------------------------------------------------------------------

“Consolidated Cash Flow” means, for any period, the Consolidated Net Income of
the Company for such period, without duplication:

(1) plus depreciation, depletion, amortization (including amortization of
intangibles) and other non-cash expenses (excluding any such non-cash expense to
the extent that it represents an accrual of or reserve for cash expenses in any
future period) of the Company for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income;

(2) less any non-cash items of income to the extent such non-cash items of
income were included in computing such Consolidated Net Income;

(3) plus cash received during such period related to mark-to-market activities;

(4) less cash paid during such period related to mark-to-market activities;

provided, however, that for purposes of this definition, any mark-to-market
earnings or losses shall be excluded from the calculation of Consolidated Cash
Flow to the extent taken into account in calculating Consolidated Net Income for
such period.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of the Company for such period, on a
consolidated basis, determined in accordance with GAAP; provided that:

(a) the Net Income of any Person that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions (including pursuant to other intercompany payments) paid
in cash to the specified Person;

(b) the cumulative effect of a change in accounting principles will be excluded;
and

(c) any non-cash impairment charges incurred subsequent to the Issue Date shall
be excluded.

“Consolidated Net Worth” shall mean, with respect to a specified Person as of
any date, the assets of such Person less the liabilities of such Person all as
determined on a consolidated basis in accordance with GAAP.

“Construction Fund” shall mean the fund by that name created and established in
Section 5.01 of the Indenture.

“Costs of Issuance” shall mean all costs and expenses incurred by the Issuer or
the Company in connection with the issuance and sale of the Bonds, including,
without limitation, (a) fees and reasonable expenses of accountants, attorneys,
engineers and financial advisors, (b) materials, supplies and printing and
engraving costs, (c) recording and filing fees, (d) Rating Service fees,
(e) compensation to the Underwriter, whether paid as a fee or as a discount from
issue price, (f) Trustee’s fees and expenses and (g) the Issuer’s and the
Governmental Unit’s administrative expenses as provided in Section 6.04 hereof.

 

7



--------------------------------------------------------------------------------

“Credits” shall mean any potentially tradeable environmental attributes,
including, but not limited to, renewable energy credits, pollution offset
credits, carbon sequestration credits and greenhouse gas offset credits.

“Debt Service Reserve Fund” shall mean the fund by that name created and
established in Section 4.01 of the Indenture.

“Debt Service Reserve Requirement” shall mean the amount of $700,000.

“Default” shall mean any event which with the giving of notice or the lapse of
time, or both, would constitute an Event of Default.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is manditorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the latest date on which any Indebtedness matures.

“Environmental Claim” shall mean any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” shall mean any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments or any other requirements of
Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to the Company or the
Facility.

“EPC” shall mean Environmental Power Corporation, a Delaware corporation.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Event of Default,” when used with respect to this Agreement, shall mean any
event specified in Section 7.01 hereof.

 

8



--------------------------------------------------------------------------------

“Facility” shall mean the solid waste disposal facilities described on Exhibit A
to this Agreement.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to a willing seller in a transaction not involving distress or necessity of
either party, determined in good faith by the chief financial officer or Board
of Directors of the Company.

“Favorable Opinion” shall mean an opinion of Bond Counsel addressed to the
Issuer, the Company and the Trustee and stating that the action proposed to be
taken is authorized or permitted by the Act and the Indenture and will not, in
and of itself, adversely affect the excludability from gross income for federal
income tax purposes of interest on the Bonds (other than as held by a
“substantial user” of the Project or a “related person” within the meaning of
the Code).

“Fitch” shall mean Fitch Ratings or any successor thereto maintaining a rating
on the Bonds.

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (x) the
Consolidated Net Income without taking into account any unrealized gain or loss
on mark-to-market hedging activities, plus depreciation, plus interest expenses,
plus income taxes of the Company for such period, to (y) the interest expenses
plus the principal payments related to the Bonds.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
government.

“Guarantor” shall mean (a) Microgy Grand Island, LLC, a Nebraska limited
liability company, and its successors and assigns, and (b) any surviving,
resulting or transferee entity as provided in the Guaranty.

“Guaranty” shall mean the Guaranty Agreement dated as of June 1, 2008 from the
Guarantor, as guarantor, to the Trustee wherein the Guarantor guarantees the
payment of principal of, premium, if any, and interest on the Bonds, including
all amendments thereof or supplements thereto.

“Hazardous Materials” shall mean any chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority or
which may or could pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of the Facility or to the indoor or
outdoor environment.

 

9



--------------------------------------------------------------------------------

“Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, release, threatened release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Hedging Obligation” shall mean the net obligations of the Company under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rate risk, and

(3) other agreements or arrangements designed to protect the Company against
fluctuations in currency exchange rates or fluctuations in the prices of
commodities which are inputs to or products of the Facility.

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses or trade payables),
whether or not contingent (without duplication):

(a) in respect of borrowed money;

(b) evidenced by bonds, debentures or similar instruments or letters of credit
or reimbursement agreements in respect thereof or guarantees thereof;

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(f) representing or entered into in connection with any Hedging Obligations,

if and to the extent any of the preceding items (other than guarantees, letters
of credit, Attributable Debt and Hedging Obligations) would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the guarantee by the specified Person of any Indebtedness of
any other Person.

 

10



--------------------------------------------------------------------------------

The amount of any Indebtedness outstanding as of any date will be:

(a) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(b) the principal amount of and premium (if any) on the Indebtedness, in the
case of any other Indebtedness; and

(c) in respect of Indebtedness of other Persons secured by a Lien on the assets
of the specified Person, the lesser of:

(i) the Fair Market Value of such asset at such date of determination, and

(ii) the amount of such Indebtedness of such other Persons.

“Indemnified Liabilities” shall mean, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on Environmental Laws, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of the Company.

“Indenture” shall mean the Trust Indenture, dated as of June 1, 2008, between
the Issuer and the Trustee, including all amendments thereof or supplements
thereto.

“Independent Counsel” shall mean an attorney duly admitted to practice law
before the highest court of any state or the District of Columbia and who is not
a full-time employee, director or shareholder of the Issuer or the Company.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s, BBB- (or the equivalent) by S&P or BBB (or the
equivalent) by Fitch.

“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or similar obligations), advances or capital
contributions (excluding payroll, commission, travel and similar advances to
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. “Investment”
shall exclude extensions of trade credit by the Company in the ordinary course
of business and the Bonds. The acquisition by the Company of a Person that holds
an

 

11



--------------------------------------------------------------------------------

Investment in a third Person will be deemed to be an Investment by the Company
in such third Person in an amount equal to the Fair Market Value of the
Investments held by the acquired Person in such third Person. The amount of an
Investment shall be its Fair Market Value at the time the Investment is made and
without giving effect to subsequent changes in value.

“Issue Date” shall mean the date on which the Bonds are first authenticated and
delivered to the Underwriter against payment therefor.

“Issuer” shall mean The City of Grand Island, Nebraska, a political subdivision
duly organized and existing under the laws of the State of Nebraska, and its
successors and assigns.

“Lease Term” shall mean the term of this Agreement as specified in Section 11.05
hereof.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement and any lease
that constitutes a security interest.

“Limited Offering Memorandum” shall mean the final Limited Offering Memorandum
dated July 22, 2008 of the Issuer relating to the Bonds.

“Lockbox Account” shall mean the account of the Bond Fund by that name created
and established pursuant to Section 6.02 of the Indenture.

“Maintenance Reserve Fund” shall mean the fund by that name created and
established in Section 7.01 of the Indenture.

“Majority Holders” shall mean the owners of a majority in principal amount of
the Bonds Outstanding.

“Management Services Agreement” shall mean the Management Services Agreement
dated July 24, 2008 between the Company and EPC, including all amendments
thereof and supplements thereto.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto
maintaining a rating on the Bonds.

“Net Income” shall mean the net income (loss) of the Company determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends, excluding, however:

(a) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with (i) any Asset Sale; or (ii) the
disposition of any securities by the Company or the extinguishment of any
Indebtedness of the Company; and

 

12



--------------------------------------------------------------------------------

(b) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).

“Officer” shall mean, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, Assistant Secretary, or any Vice-President of such Person.

“Officer’s Certificate” shall mean a certificate signed on behalf of the Company
by an Officer of the Company, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Company, that meets the requirements of Section 8.21 hereof.

“Outstanding” or “outstanding” shall mean, when used with reference to Bonds, as
of the time in question, all Bonds authenticated and delivered under the
Indenture, except:

(a) Bonds theretofore cancelled or required to be cancelled under Section 2.11
of the Indenture;

(b) Bonds which are deemed to have been paid in accordance with Article XVI of
the Indenture;

(c) Bonds in substitution for which other Bonds have been authenticated and
delivered pursuant to Article II of the Indenture and Bonds paid pursuant to
Section 2.09(a) of the Indenture;

(d) Bonds registered in the name of the Issuer; and

(e) For purposes of any consent, request, demand, authorization, direction,
notice, waiver or other action to be taken by the holders of a specified
percentage of outstanding Bonds hereunder, all Bonds held by or for the account
of the Issuer or the Company, except that, for purposes of any such consent,
request, demand, authorization, direction, notice, waiver or action, the Trustee
shall be obligated to consider as not being outstanding only Bonds known by a
Responsible Officer of the Trustee by actual notice thereof to be so held.

“Paying Agent” shall mean the Trustee or any successor paying agent or co-paying
agent serving as such under the Indenture. If at any time there is no qualified
paying agent serving as such, the Trustee shall act as paying agent under the
Indenture. “Principal Office” of the Paying Agent shall mean the office thereof
designated in writing to the Trustee and the Issuer.

“Permitted Business” shall mean the business of recycling solid waste for the
production of gas, energy and Credits and providing related services and
products in the energy market and any businesses incidental or reasonably
related thereto, and such other business as would not be material to the
Company.

 

13



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean, as of any particular time, (a) liens for
taxes and assessments not then delinquent, or which the Company may, pursuant to
the provisions of Section 4.10 hereof, permit to remain unpaid, (b) this
Agreement, the Indenture, the Site Lease, the Sublease and any financing
statements naming the Issuer or the Company as debtor and naming the Trustee or
the Issuer as secured party filed to perfect the security interests granted by
the Indenture and this Agreement, (c) utility access and other easements and
rights of way, restrictions and exceptions that the Authorized Company
Representative certifies will not interfere with or impair the Project, (d) any
mechanic’s, laborer’s, materialman’s, supplier’s or vendor’s lien, or right not
filed or perfected in the manner prescribed by law and (e) such minor defects,
irregularities, encumbrances and clouds on title as normally exist with respect
to property similar in character to the Project and as do not, in the opinion of
Independent Counsel, materially impair the property affected thereby for the
purpose for which it was acquired or held by the Issuer.

“Permitted Investment” shall mean:

(a) any Investment in the Company;

(b) any Investment in Cash Equivalents;

(c) any Investment by the Company in a Person, if as a result of such
Investment: such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company;

(d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale;

(e) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;

(f) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Company, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer; or (B) litigation, arbitration or other disputes with Persons who are
not Affiliates;

(g) Investments represented by or entered into in connection with Hedging
Obligations;

(h) any Investment acquired by the Company on account of any claim against, or
interest in, any other Person (i) acquired in good faith in connection with or
as a result of a bankruptcy, workout, reorganization or recapitalization of such
other Person or (ii) as a result of a bona fide foreclosure by the Company with
respect to any claim against any other Person;

(i) repurchases of the Bonds or pari passu Indebtedness;

(j) any Investments in the Debt Service Reserve Fund and the Maintenance Reserve
Fund;

 

14



--------------------------------------------------------------------------------

(k) payment of consolidated taxes pursuant to the Tax Sharing Agreement, and any
other tax allocation agreements between the Company and EPC;

(l) receivables owing to the Company, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Company deems reasonable under the
circumstances; and

(m) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (m) that are at the time outstanding not in excess
of the Asset Percentage.

“Permitted Liens” shall mean:

(a) Liens securing obligations under sale leaseback transactions permitted by
Section 8.14 hereof, covering only the assets subject to such transaction;

(b) Liens in favor of the Company;

(c) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(d) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ liens, in each case, incurred in the ordinary course of business;

(e) survey exceptions, encumbrances, easements or reservations, including those
for licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines, mineral reservations and rights and leases, zoning restrictions and other
restrictions as to the use of real property that were not incurred in connection
with Indebtedness and that (i) are permitted under the terms of this Agreement,
the Indenture, Sublease and the Biogas Agreement or (ii) do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of the Company;

(f) financing statements (including precautionary statements) filed in
connection with a Capital Lease Obligation or an operating lease, in each case,
not prohibited hereunder; provided that no such financing statement extends to,
covers or refers to as collateral, any property or assets of a the Company,
other than the property or assets which are subject to such Capital Lease
Obligation or such operating lease;

(g) Liens arising out of or in connection with any judgment that does not
constitute an Event of Default or in connection with any litigation or other
legal proceeding as to which an appeal to contest or review is timely commenced
in good faith by appropriate proceedings and as to which adequate reserves have
been established in accordance with GAAP; provided that any right to levy,
seizure, attachment, sequestration, foreclosure or garnishment of any property
and assets of the Company thereof arising out of or in connection with any such
Lien has been and continues to be enjoined or effectively stayed;

 

15



--------------------------------------------------------------------------------

(h) inchoate statutory Liens arising under ERISA;

(i) Liens (i) on cash and short-term investments (A) deposited by the Company or
any of its Subsidiaries in margin accounts with or on behalf of futures contract
brokers or paid over to other counterparties or (B) pledged or deposited as
collateral to a contract counterparty or issuer of surety bonds by the Company
or any of its Subsidiaries, in the case of clause (A) or (B), to secure
obligations with respect to (x) contracts for commercial and trading activities
in the ordinary course of business and contracts (including without limitation,
physical delivery, option (whether cash or financial), exchange, swap and
futures contracts) for the purchase, transmission, distribution, sale, lease or
hedge of any energy-related commodity or service or (y) interest rate, commodity
price, or currency rate management contracts or derivatives and (ii) encumbering
assets other than accounts or receivables arising out of contracts or agreements
relating to the generation, distribution or transmission of energy; provided
that all such agreements or contracts are entered into in the ordinary course of
business;

(j) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights, contractual rights of setoff
or netting arrangements entered into in the ordinary course of business and
similar rights with respect to deposit accounts, commodity accounts and/or
securities accounts;

(k) Liens arising under Section 9-333 of the Nebraska Uniform Commercial Code or
similar statutes of states other than Nebraska;

(l) pledges and deposits to secure the payment of workers’ compensation,
unemployment insurance, social security benefits or obligations under similar
laws, or to secure the payment or performance of statutory or public obligations
(including environmental, municipal and public utility commission obligations
and requirements), reimbursement or indemnity obligations arising out of surety,
performance, or other similar bonds, and other obligations of a like nature, in
each case incurred in the ordinary course of business;

(m) Liens granted by a Person in favor of a commercial trading counterparty
pursuant to a netting agreement, which Liens encumber rights under agreements
that are subject to such netting agreement and which Liens secure such Person’s
obligations to such counterparty under such netting agreement; provided, that
any such agreements and netting agreements are entered into in the ordinary
course of business; and provided, further, that the Liens are incurred in the
ordinary course of business and when granted, do not secure obligations which
are past due;

(n) Liens on proceeds from the issuance of Bonds and Liens on Indebtedness or
any assets of the Company held by a trustee securing the Bonds;

 

16



--------------------------------------------------------------------------------

(o) Liens created in connection with the indemnity and contribution obligations
in favor of underwriters or Bond purchasers in connection with the Bonds; and

(p) Liens incurred in the ordinary course of business of the Company securing
obligations that in the aggregate at any one time outstanding do not exceed the
Asset Percentage.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Company
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund other Indebtedness of the Company;
provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Indebtedness
and the amount of all expenses, costs and fees and premiums incurred in
connection therewith);

(b) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and

(c) such Indebtedness is incurred by the Company as obligor on the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded.

“Person” shall mean an individual, a corporation, a partnership, a joint
venture, an association, a joint-stock company, a trust, an unincorporated
organization, a limited liability company, a governmental body, a political
subdivision, a municipal corporation, a public corporation or any other group or
organization of individuals.

“Pledge Agreement” shall mean the Pledge Agreement dated as of June 1, 2008
among the Company, the Trustee and JBS Swift, including all amendments thereof
or supplements thereto.

“Principal Office” is defined in the definitions of Trustee and Paying Agent
herein.

“Project” shall mean the Facility, to the extent financed with proceeds of the
Bonds, as further described on Exhibit A to this Agreement.

“Project Costs” shall mean costs incurred by the Issuer or the Company, whether
before or after the issuance of the Bonds, and reimbursed not later than three
years after the payment thereof, with respect to the acquisition, construction,
improving and equipping of the Project, including, but not limited to, the
following items:

(a) the cost of acquisition, cleanup, construction, reconstruction, improvement
and expansion, including the cost of the acquisition of all land, rights-of-way,
property rights, easements, and interests, the cost of all machinery and
equipment, financing charges, inventory, raw materials and other supplies,
research and development costs, interest prior to and during

 

17



--------------------------------------------------------------------------------

construction and for six months after completion of construction, whether or not
capitalized, necessary reserve funds, cost of estimates and of engineering and
legal services, plans, specifications, surveys, estimates of cost and of
revenue, other expenses necessary or incident to determining the feasibility and
practicability of acquiring, cleaning, constructing, reconstructing, improving,
and expanding any such project, administrative expense and such other expenses
as may be necessary or incident to the acquisition, cleanup, construction,
reconstruction, improvement and expansion thereof, the placing of the same in
operation and the financing or refinancing of any such project, including the
refunding of any outstanding obligations, mortgages or advances issued, made or
given by any Person for any of the aforementioned costs;

(b) to the extent authorized by the Act, costs of all other items related to the
acquisition, construction, improving and equipping of the Project; and

(c) all Costs of Issuance.

“Project Site” shall mean the real estate identified in Exhibit A attached
hereto on which the Project is situated, which real estate is owned by JBS
Swift, leased by JBS Swift to the Company pursuant to the Site Lease and
subleased by the Company to the Issuer pursuant to the Sublease, and any other
interests in real property, leasehold interests, easements, licenses and rights
in real property hereafter acquired by the Issuer for use in connection with the
Project, less any interests in real property, easements, licenses, rights of way
or similar rights and privileges as may be released from this Agreement pursuant
to Section 8.09 or 8.10 hereof, or taken by the exercise of the power of eminent
domain.

“Rebate Fund” shall mean the fund by that name created and established in
Section 8.05 of the Indenture.

“Regulations” shall mean the Income Tax Regulations promulgated pursuant to the
Code.

“Rent Payment” shall mean each payment required to pay amounts due and owing on
the Bonds issued pursuant to this Agreement, as described and defined in
Sections 6.02 and 6.04 hereof and as provided for in the Indenture, including
the principal of, redemption premium, if any, and interest on such Bonds.

“Responsible Officer” shall mean an officer of the Trustee who customarily
handles corporate trusts and is assigned to supervise the Indenture, and any
other officer of the Trustee to whom a matter is referred because of his
knowledge of and familiarity with the particular subject in question.

“SEC” shall mean the United States Securities and Exchange Commission.

“Site Lease” shall mean the Lease Agreement dated as of September 1, 2006
between JBS Swift, as lessor, and the Company, as lessee, including all
amendments thereof and supplements thereto.

 

18



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto maintaining a rating on
the Bonds.

“State” shall mean the State of Nebraska.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness as of the Issue Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Sublease” shall mean the Sublease Agreement dated as of June 1, 2008 between
the Company, as sublessor, and the Issuer, as sublessee, including all
amendments thereof and supplements thereto.

“Subsidiary” shall mean, with respect to any specified Person:

(a) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(b) any partnership (i) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Support Agreement” shall mean the Support Agreement dated July 24, 2008 from
EPC to the Company, including all amendments thereof and supplements thereto.

“Tangible Assets” shall mean, as of any date the assets of the Company
determined in accordance with GAAP.

“Tax Regulatory Agreement” shall mean the Tax Regulatory Agreement dated as of
June 1, 2008 between the Issuer and the Company, including all amendments
thereof or supplements thereto.

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated July 24, 2008
between the Company and EPC, including all amendments thereof and supplements
thereto.

“Trustee” shall mean Wells Fargo Bank, National Association, and any successor
trustee or co-trustee serving as such under the Indenture. “Principal Office” of
the Trustee shall mean the business address designated in writing by the Trustee
to the Issuer and the Company as its principal office for its duties hereunder,
which initially shall be as specified in Section 11.07 hereof.

 

19



--------------------------------------------------------------------------------

“Unassigned Rights” shall mean the rights of the Issuer under Sections 6.02(b),
6.08, 7.03 and 8.03(a) of this Agreement and the right to receive notices
hereunder.

“Underwriter” shall mean the initial underwriter of the Bonds, B.C. Ziegler and
Company d/b/a Ziegler Capital Markets.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(b) the then outstanding principal amount of such Indebtedness.

Section 1.02. Article and Section Headings. The headings or titles of the
several Articles and Sections of this Agreement, and the Table of Contents
appended hereto, are solely for convenience of reference and shall not affect
the meaning or construction of the provisions hereof.

Section 1.03. Interpretation. The singular form of any word used herein shall
include the plural, and vice versa, if applicable. The use of a word of any
gender shall include all genders, if applicable. This Agreement and all of the
terms and provisions hereof shall be construed so as to effectuate the purposes
contemplated hereby and to sustain the validity hereof. All references to any
Person or entity defined in Section 1.01 shall be deemed to include any Person
or entity succeeding to the rights, duties and obligations of such Person or
entity. Unless otherwise specified herein, all references to specific times
shall be deemed to refer to New York time.

ARTICLE II

REPRESENTATIONS

Section 2.01. Representations by Issuer. The Issuer makes the following
representations as the basis for the undertakings on its part herein contained:

(a) The Issuer is a political subdivision duly organized and existing under the
laws of the State. Under the provisions of the Act and the Constitution of the
State, the Issuer is authorized to enter into the transactions contemplated by
this Agreement and the Indenture and to carry out its obligations hereunder and
thereunder. The Issuer has been duly authorized to execute and deliver this
Agreement and the Indenture.

(b) The Project is located on the Project Site. The Issuer has a leasehold
interest in the Project site and has ownership of the Project, proposes to
provide funds for the construction of the Project and has by this Agreement
leased the Project to the Company as hereinafter provided. It is understood by
the parties hereto that the Issuer shall have all right, title and interest in
the Project until purchased by the Company as provided in this Agreement.

 

20



--------------------------------------------------------------------------------

(c) Heretofore, the Issuer and the Company did agree that the Issuer would
finance the Project Costs. The Company has estimated that the Project Costs
would not be less than $7,000,000.

(d) The Issuer now agrees to provide such financing to pay the costs of
acquiring, constructing, improving and equipping the Project by the issuance of
the Bonds on the date of delivery of the Bonds to the Underwriter.

(e) The execution and delivery of this Agreement, the Sublease, the Indenture
and the Tax Regulatory Agreement by the Issuer do not, and consummation of the
transactions contemplated hereby and thereby and fulfillment of the terms hereof
or thereof by the Issuer will not, result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Issuer is now a party or by
which it is now bound.

(f) The Issuer has not and will not pledge the amounts derived from this
Agreement other than to secure the Bonds and will not mortgage or encumber the
Project other than as provided herein and in the Indenture.

(g) Nothing in this Agreement shall be construed to require the Issuer to
operate the Project other than as lessor.

(h) A private sale of the Bonds would be advantageous to the Issuer.

Section 2.02. Representations by Company. The Company makes the following
representations as the basis for the undertakings on its part herein contained:

(a) The Company (i) is a limited liability company duly organized and in good
standing in the State of Nebraska, (ii) is not in violation of any provision of
its operating agreement, (iii) has full power to own its properties and conduct
its business, (iv) has full legal right, power and authority to enter into this
Agreement and consummate, or cause to be consummated, all transactions
contemplated by this Agreement and (v) by proper action has duly authorized the
execution and delivery of the Company Agreements.

(b) Neither the execution and delivery of the Company Agreements, the
consummation of the transactions contemplated thereby nor the fulfillment of or
compliance with the terms and conditions of the Company Agreements conflicts
with or results in a breach of the terms, conditions or provisions of any
restriction or any agreement or instrument to which the Company is now a party
or by which the Company is bound, or constitutes a default under any of the
foregoing, or results in the creation or imposition of any lien, charge or
encumbrance whatsoever upon any of the property or assets of the Company
contrary to the terms of any instrument or agreement.

(c) Except as may be disclosed in the Limited Offering Memorandum, there is no
litigation or proceeding pending or, to the knowledge of the Company, threatened
against the Company having a material adverse effect on the right of the Company
to execute the Company Agreements, or, in its capacity as the Guarantor, the
Guaranty, or the ability of the Company to make the payments required hereunder
or under the Guaranty or to otherwise comply with the Company’s obligations
contained in the Company Agreements or, in its capacity as the Guarantor, the
Guaranty.

 

21



--------------------------------------------------------------------------------

(d) The Project is of the type authorized and permitted by the Act, and the
estimated Project Costs are not less than $7,000,000.

(e) The proceeds of the Bonds will be used only for payment of Project Costs.

(f) The Company will operate the Project, and intends to operate the Project, or
cause the Project to be operated, as a “project,” within the meaning of the Act,
until the date on which all of the Bonds have been fully paid and are no longer
outstanding.

(g) No changes shall be made in the Project and no actions will be taken by the
Company which shall in any way affect the qualification of the Project as a
“project” under the Act or impair the exclusion of interest on any of the Bonds
from gross income for federal income tax purposes.

(h) Except as may be disclosed in the Limited Offering Memorandum, the Project,
as designed, complies with all presently applicable building and zoning
ordinances.

(i) The Project will not be moved during the Lease Term.

(j) The Company has irrevocably assigned to the Trustee all payments to be made
to the account of the Company during the Lease Term under and pursuant to the
Biogas Agreement for deposit into the Lockbox Account of the Bond Fund and
application, in accordance with the Indenture, to the payment as and when due
and payable of the Rent Payments.

ARTICLE III

DEMISING CLAUSE

Section 3.01. Acquisition. The Company hereby transfers or agrees to cause to be
transferred, against payment therefor in accordance with Section 4.03(b) hereof,
to the Issuer the Project as set forth or to be set forth in Exhibit A
heretofore acquired or to be acquired on behalf of the Issuer, by bill of sale
and special warranty deed free and clear of all liens, encumbrances, claims and
servitudes except Permitted Encumbrances.

Section 3.02. Lease of Project. The Issuer demises and leases to the Company,
and the Company leases from the Issuer, the Facility, including the Project,
subject only to Permitted Encumbrances, in accordance with the provisions of
this Agreement, to have and to hold for the Lease Term.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

THE PROJECT

Section 4.01. Approvals and Permits. The Company agrees to obtain, or cause to
be obtained, all permits and approvals necessary with respect to the
acquisition, construction, equipping and furnishing of the Project.

Section 4.02. Acquisition and Construction.

(a) The Project shall be acquired, constructed, improved and equipped with all
reasonable dispatch by the Company and shall belong to, and be the property of,
the Issuer until purchased by the Company, provided that the Company is intended
to be the owner of the Project for federal income tax purposes. The Company will
use its best efforts to cause such acquisition, construction, improving and
equipping to be completed as soon as reasonably commercially practicable, delays
incident to strikes, riots, acts of God or the public enemy, or other causes
beyond the reasonable control of the Company only excepted; but if for any
reason there should be delays in such acquisition, construction, improving and
equipping, there shall be no diminution in or postponement of the Rent Payments
to be made by the Company hereunder, and no resulting liability on the part of
the Issuer. The Company agrees, however, to use its best efforts to remedy with
all commercially reasonable dispatch the cause or causes preventing it from
carrying out its agreements, provided that the settlement of strikes, lockouts
and other industrial disturbances shall be entirely within the discretion of the
Company, and the Company shall not be required to make settlement of strikes,
lockouts and other industrial disturbances by acceding to the demands of the
opposing party or parties when such course is, in the judgment of the Company,
unfavorable to the Company.

(b) The Company shall acquire, construct, improve and equip the Project or cause
the Project to be acquired, constructed, improved and equipped in the manner
provided in the Act and this Agreement and in accordance with the Plans and
Specifications on file and available to the Issuer at the Facility during the
construction period (subject to the restrictions of subsection (c) below) and
the Trustee shall have no responsibility or liability whatsoever with respect to
the Project and the acquisition, construction, improving or equipping thereof.
The Company may amend, or cause to be amended, such Plans and Specifications;
provided, however, that such Plans and Specifications shall not be amended in
any material respect except as provided in subsection (d) below. It is agreed
and understood that the Company will cause to be entered into and executed all
agreements and contracts necessary to assure and accomplish the actual
acquisition, construction, improving, equipping and furnishing of the Project
(and that the Issuer shall not execute any such agreements or contracts) and
that the Company will cause to be carried out, paid, supervised and enforced all
such agreements and contracts, and will cause to be provided such insurance on
and in connection with the acquisition, construction, improving, equipping and
furnishing of the Project as it deems necessary or advisable or as is required
by law and this Agreement in accordance with its customary insurance practices,
which may include self-insurance. The Company shall pay or cause to be paid,
from proceeds from the sale and delivery of the Bonds

 

23



--------------------------------------------------------------------------------

provided to it pursuant to Section 5.02 of this Agreement, and from any
available income or earnings derived therefrom, and if such proceeds or income
or earnings derived therefrom are insufficient, from other funds of the Company
or available to the Company to the extent necessary, all Project Costs. The
Issuer shall provide the proceeds from the sale of the Bonds to the Company to
be used by the Company to pay all or part of the Project Costs, in accordance
with procedures established in Section 4.03 hereof for reimbursing the Company
for paying all or any part of such Project Costs under the aforesaid agreements
and contracts for the acquisition, construction, improving, equipping and
furnishing of the Project prior to the Company’s receipt of the Bond proceeds as
hereinafter provided. It is specifically provided, however, that none of the
proceeds from the sale of the Bonds will be used to reimburse the Company for,
or to pay (and the Company hereby covenants and agrees not to request
reimbursement of or payment for) any part of the Project Costs if such use or
payment would result in a violation of any of the Company’s representations
contained in Section 2.02 or 8.04 hereof or the Tax Regulatory Agreement.

(c) The Company hereby grants to the Issuer, its employees and agents, at all
reasonable times during normal business hours and upon reasonable notice, such
necessary and reasonable rights of ingress and egress to the Project as are
available to the Company and required in connection with the acquisition,
construction, improving and equipping of the Project and the Company agrees that
it will cooperate with the Issuer, its employees and agents, so that such
Project shall be acquired, constructed and improved as provided in this
Agreement. The Issuer, its employees and agents shall not unnecessarily disrupt
or interfere with the operation of the Project and shall cooperate with and
observe the reasonable regulations of the Company so as to avoid any unnecessary
disruption or interference with said operation. Unless the Company shall be in
default hereunder or under the Indenture, the Company may require that the
rights of access hereby reserved to the Issuer, its employees and agents may be
exercised only after such employees or agents have executed release of liability
agreements in the form then used by the Company. The Issuer recognizes that the
drawings, designs, specifications, material lists and other engineering
documents and information contained in the Plans and Specifications or otherwise
provided or made available to the Issuer in connection with the Project are
proprietary to, and are the property of, the Company and/or its affiliates. The
Issuer agrees to retain in confidence and not to disclose to others (except as
required by applicable law) or to use or permit the use for the benefit of or by
others, without the prior written consent of the Company in each such instance,
any such drawings, designs, specifications, material lists and other engineering
documents and information contained in the Plans and Specifications or otherwise
provided or made available to the Issuer. Nothing in this Section or in any
other provision of this Agreement shall be construed to entitle the Issuer or
the Trustee to any information or inspection involving the confidential know-how
of the Company.

(d) If the Plans and Specifications are materially amended at any time prior to
the completion of the Project, the Company shall (i) deliver to the Issuer a
certificate of the Authorized Company Representative stating that the Project
constructed pursuant to the Plans and Specifications, as amended, will be “solid
waste disposal facilities” within the meaning of Section 142(a)(6) of the Code
or any substantially similar successor provision and (ii) furnish the Issuer
with a Favorable Opinion with respect to such proposed amendment and the
expenditure of moneys from the Construction Fund to pay the Project Costs as
shown on the Plans and Specifications as so amended.

 

24



--------------------------------------------------------------------------------

(e) If, for any reason, the proceeds from the sale of the Bonds are not
sufficient to pay all the Project Costs, the Company shall complete or cause to
be completed the Project and pay or cause to be paid all Project Costs which are
not or cannot be paid or reimbursed from proceeds of the Bonds from its own
funds or other funds available to the Company or its affiliates, but it shall
not be entitled to reimbursement from the Issuer therefor, or to any diminution
in or postponement of any payments required to be made by the Company hereunder.

Section 4.03. Construction Fund. The Construction Fund shall be drawn on and
used to pay the Costs of Issuance of the Bonds and Project Costs when due and
payable. The Issuer shall pay to the Trustee for deposit the proceeds from the
sale and delivery of the Bonds as follows: (a) the amount of capitalized
interest, if any, specified in the Indenture in the Capitalized Interest Account
of the Construction Fund, (b) the amount specified in the Indenture as Costs of
Issuance of the Bonds in the Costs of Issuance Account of the Construction Fund,
(c) an amount equal to the Debt Service Reserve Requirement in the Debt Service
Reserve Fund and (d) the remainder in the Construction Fund. The Trustee,
pursuant to request of the Company, shall draw on and use the Construction Fund
as follows:

(a) From the Costs of Issuance Account, immediately after the delivery of the
Bonds authorized hereby, the Company, or the Trustee, upon written direction of
the Authorized Company Representative, shall pay directly (i) to the Issuer, the
amount, if any, to be paid pursuant to Section 6.02(b) hereof and (ii) to such
other parties submitting invoices, the other Costs of Issuance.

(b) The Trustee shall make payments to the Company or, at the Company’s written
request, to a third party, from the Costs of Issuance Account of the
Construction Fund for any Costs of Issuance (in addition to those paid under
Section 4.03(a) above) and, subject to subsection (c) below, other Project Costs
from time to time upon receipt by the Trustee of a request of the Company signed
by the Authorized Company Representative. Such request shall be accompanied by a
certificate signed by the Authorized Company Representative stating with respect
to each payment as follows:

(i) the name and address of the person, firm or corporation to whom payment is
to be made;

(ii) the amount of expenditures for which payment or reimbursement is requested;

(iii) the amount requested to be paid has been or will be incurred and is for
Project Costs;

(iv) no part of the several amounts requested to be paid, as stated in such
certificate, has been or is the basis for the payment of any money in any
previous or then pending request;

 

25



--------------------------------------------------------------------------------

(v) the payment of the amount requested will not result in a breach of the
covenants of the Company contained in this Agreement;

(vi) the expenditure of such amount to be disbursed, when added to all
disbursements under previous requisitions, will result in at least 95% of the
total of such disbursements being used to provide “solid waste disposal
facilities” within the meaning of Section 142(a)(6) of the Code or facilities
functionally related and subordinate thereto; and

(vii) in the case of requisitions for Costs of Issuance, that the cumulative
total amount disbursed thereunder for Costs of Issuance, together with any
compensation to the Underwriter as a discount, does not exceed 2% of the
proceeds of the Bonds.

The Trustee will accept for payment a facsimile copy of a duly executed request
for payment from the Company (which request shall state that no Event of
Default, or event that with the passage of time or giving of notice would become
an Event of Default, exists hereunder) with all of the required exhibits and
information attached, to be followed promptly by delivery to the Trustee of the
original documents. The Trustee may rely, without further investigation, on the
genuineness of such request of the Company and the signatures of the Authorized
Company Representative.

(c) The Issuer hereby gives its express written authority to the Company, absent
an Event of Default, to direct the investment of the Construction Fund by the
Trustee as hereinafter provided and as permitted by the Indenture. Any money
held as part of the Construction Fund shall be invested or reinvested by the
Trustee in the same manner as provided for money on deposit in the Bond Fund.
Upon acceleration of the maturity of the Bonds pursuant to the Indenture,
subject to Section 6.04 of the Indenture, any amounts held in or on deposit in
the Construction Fund shall be transferred by the Trustee to the Bond Fund.

(d) If, upon delivery of the Completion Certificate for the Project, there shall
be any surplus funds remaining in the Construction Fund not required to provide
for the payment of the costs of acquisition, construction, improving and
equipping of the Project, such funds shall, upon the written request of the
Authorized Company Representative to the Trustee, be used by the Trustee (i) to
purchase for cancellation Bonds at any reasonable price as determined by the
Authorized Company Representative, which price, however, shall not exceed the
principal amount thereof plus accrued interest thereon or (ii) to redeem Bonds
in the largest principal amount then subject to redemption at par (together with
accrued interest thereon) that does not exceed the amount of such funds.

Section 4.04. Termination of Construction; Completion Certificate.

(a) Anything in this Agreement to the contrary notwithstanding, the Company
shall have the right at any time to terminate the construction of the Facility,
including the Project, if (i) the Company shall have determined that the
construction or operation of the Facility is impracticable, uneconomical or
undesirable due to (A) the imposition of taxes, other than ad valorem taxes

 

26



--------------------------------------------------------------------------------

currently levied upon privately owned property used for the same general purpose
as the Facility, or other liabilities or burdens with respect to the Facility or
the construction or operation thereof, (B) changes in technology, in
environmental standards or legal requirements or in the economic availability of
materials, supplies, equipment or labor or (C) destruction of or damage to all
or part of the Facility; (ii) all or substantially all of the Facility shall
have been condemned or taken by eminent domain; or (iii) the construction or
operation of the Facility shall have been enjoined or shall have otherwise been
prohibited by, or shall conflict with, any order, decree, rule or regulation of
any court or any federal, state or local regulatory body, administrative agency
or other governmental body.

(b) At such time as the Company determines that construction of the Project has
been completed or has determined to terminate any further construction of the
Project, it shall deliver a Completion Certificate to that effect to the Issuer
and the Trustee. In the case of termination of construction prior to Commercial
Operation, delivery of a Completion Certificate is conditional upon receipt by
the Issuer and the Trustee of a certificate of an independent engineer that
continuation of construction is not feasible under the circumstances.

Section 4.05. Issuer Not Responsible. The Issuer shall not be responsible or
liable in any manner for any claims, losses, damages, penalties, costs, taxes or
fines with respect to the acquisition, construction, improving, equipping,
furnishing, installation, operation, maintenance or ownership of the Project.

Section 4.06. Insurance. Subject to the provisions of Section 4.08 hereof, the
Company agrees at all times during the Lease Term to maintain, or cause to be
maintained, all necessary insurance with respect to the Project in accordance
with customary insurance practices, which may include coverage under EPC’s
insurance policies. All costs of maintaining insurance with respect to the
Project shall be paid or caused to be paid by the Company, and neither the
Issuer nor the Trustee shall have any obligation or liability in this regard.
All such insurance shall designate the Trustee as loss payee and an additional
insured, and the Trustee shall receive insurance accord documents so notating
and shall be provided with advance knowledge of termination by the Company. The
Company shall provide all notices, accord documents and other related documents
to the Trustee. The Trustee shall have no duty to assure the maintenance,
existence or sufficiency of such insurance.

Section 4.07. Maintenance and Repair; Remodeling. Subject to the provisions of
Section 4.08 hereof, the Company agrees that at all times during the Lease Term
it will (a) maintain, or cause to be maintained, the Project in as reasonably
safe condition as its operations shall permit and (b) maintain, or cause to be
maintained, the Project in good repair and in good operating condition, ordinary
wear and tear excepted, making from time to time all necessary repairs thereto
and renewals and replacements thereof. All costs of operating and maintaining
the Project shall be paid or caused to be paid by the Company, and the Issuer
shall have no obligation or liability in this regard. It is understood and
agreed that the Issuer shall have no duties or responsibilities whatsoever with
respect to the operation or maintenance of the Project, or the performance of
the Project for its designed purposes. After the Completion Date, the Company
may at its own expense cause the Project to be remodeled or cause substitutions,
modifications and improvements to be made to the Project from time to time as
it, in its discretion, may deem to be desirable for its uses and purposes, which
remodeling, substitutions, modifications and improvements shall be included
under the terms of this Agreement as part of the Project.

 

27



--------------------------------------------------------------------------------

Section 4.08. Right To Discontinue Operation of Project. Although the Company
intends to operate, or cause to be operated, the Project for its designed
purposes until the date on which no Bonds are Outstanding, the Company is not
required to operate, or cause to be operated, any portion of the Project after
the Company shall deem in its discretion that such continued operation is not
advisable and in such event it is not prohibited from selling, leasing,
subleasing or retiring all or any such portion of the Project; provided,
however, that, prior to any such sale, lease, sublease or retirement, the
Company shall have provided to the Issuer and the Trustee (i) a Favorable
Opinion with respect to any such sale, lease, sublease or retirement, and
(ii) in the event that a portion of the Project will remain in operation
subsequent to such sale, lease, sublease or retirement, the Company shall have
provided to the Issuer and the Trustee the certificate of an independent
engineer to the effect that the Project remains feasible notwithstanding the
disposition of a portion thereof. Upon discontinuance of operation of the
Project in accordance with this Section 4.08, the Company shall be discharged
from its obligations to insure, maintain and repair the Project as set forth in
Sections 4.06 and 4.07 hereof.

Section 4.09. Insurance and Condemnation Awards. The net proceeds of any
insurance or condemnation award as a result of the destruction or condemnation
of the Project or any portion thereof shall, at the option of the Company,
either (a) be paid by the Company to the Trustee for deposit into the Bond Fund
under the Indenture and for the prepayment of the purchase price of the Project
hereunder to be used to redeem Bonds under Section 9.01(d)(i) or (ii) thereof,
as the case may be, or (b) if determined to be feasible by an independent
feasibility study obtained by the Company at its expense, be used by the Company
to rebuild, restore or relocate, as the case may be, the affected portion of the
Project.

Section 4.10. Taxation of Project. During the Lease Term, the Company will
promptly remit or cause to be remitted when due all taxes, including
specifically all sales taxes and ad valorem taxes, levied in respect of the
Project or the Rent Payments payable hereunder to the appropriate taxing body.
The Company has not and will not maintain that it is entitled, by virtue of the
Project being financed under the Act, to any additional exemption from
ad valorem taxes on the Project or sale and use taxes on personal property
acquired in connection with the Project. Except as provided in the preceding
sentence, the Company may, at its own expense and in its own name, in good faith
contest any such taxes, assessments and other charges and, in the event of such
contest, may permit the taxes, assessments or other charges so contested to
remain unpaid during the period of such contest and any appeal therefrom. All
taxes, assessments and other charges levied or imposed with respect to the
Project shall be the obligation of the Company and/or any of its affiliates, and
the Issuer shall have no obligation or liability in this regard.

Section 4.11. Issuer’s Limited Liability. It is recognized that the Issuer’s
only source of funds with which to carry out its commitments under this
Agreement will be from the proceeds from the sale of the Bonds or from any
available income or earnings derived therefrom, or from any funds which
otherwise might be made available by the Company; and it is expressly agreed
that the Issuer shall have no financial liability, obligation or responsibility
with respect to this Agreement or the Project except to the extent of funds
available from such sources. The Bonds shall not constitute nor give rise to a
pecuniary liability of the Issuer or a charge against its general credit or
taxing powers.

 

28



--------------------------------------------------------------------------------

Section 4.12. Governmental Regulation. The Company recognizes and agrees that
this Agreement and the issuance of the Bonds pursuant hereto will not diminish
or limit the authority of the United States Environmental Protection Agency or
any State agency or local government in performing any of the powers, functions
and duties vested in such entities by federal and state laws, and that all
applicable laws shall be enforced without regard to ownership of the Project;
and that the Company will not be relieved of any responsibility under any
applicable federal or state laws or regulations pertaining to pollution control,
either now, during or after the acquisition, construction and improvement of the
Project.

Section 4.13. Securing of Permits and Authorizations. The Company shall not do
or permit others under its control to do any work in or in connection with the
Project or related to any repair, rebuilding, restoration, replacement,
alteration of or addition to the Project, or any part thereof, unless the
Company shall have first procured and paid for all requisite municipal and other
governmental permits and authorizations. All such work shall be done in a good
and workmanlike manner and in compliance with all applicable building, zoning
and other laws, ordinances, governmental regulations and requirements and in
accordance with the requirements, rules and regulations of all insurers under
the applicable policies required to be carried under Section 4.06.

Section 4.14. Mechanics’ Liens. The Company shall not do or suffer anything to
be done whereby the Project, or any part thereof, may be encumbered by any
mechanics’ or other similar lien and if, whenever and as often as any mechanics’
or other similar lien is filed against the Project, or any part thereof, the
Company shall discharge the same of record within 30 days after the date of
filing.

Section 4.15. Contest of Liens. The Company, notwithstanding Section 4.14
hereof, shall have the right to contest any such mechanics’ or other similar
lien if, within said 30-day period stated above, the Company diligently
prosecutes such contest, at all times effectively stays or prevents any official
or judicial sale of the Project or any part thereof or interest therein, under
execution or otherwise, and pays or otherwise satisfies any final judgment
adjudging or enforcing such contested lien claim and thereafter promptly
procures record release or satisfaction thereof.

Section 4.16. Cooperation of Issuer. The Issuer shall cooperate fully with the
Company at the expense of the Company in filing any proof of loss with respect
to any insurance policy covering casualties to the Project and in the
prosecution or defense of any prospective or pending condemnation proceeding
with respect to the Project or any part thereof or any property of the Company
in connection with which the Project is used and will, to the extent it may
lawfully do so, permit the Company to litigate in any proceeding resulting
therefrom in the name and on behalf of the Issuer. In no event will the Issuer
voluntarily settle, or consent to the settlement of, any proceeding arising out
of any insurance claim or any prospective or pending condemnation proceeding
with respect to the Project or any part thereof without the written consent of
the Authorized Company Representative.

 

29



--------------------------------------------------------------------------------

Section 4.17. No Warranty of Condition or Suitability by the Issuer. The Issuer
makes no warranty, either express or implied, as to the Project or the condition
thereof, or that the Project will be suitable for the purposes or needs of the
Company.

Section 4.18. Suspension of Biogas Deliveries. The Company shall notify the
Issuer, the Trustee and the Bondholders promptly in writing in the event of any
suspension of deliveries of biogas under the Biogas Agreement, except as may
occur in conjunction with reasonable and necessary repair and maintenance of the
Facility.

ARTICLE V

ISSUANCE OF BONDS; APPLICATION OF BOND PROCEEDS;

REFUNDING AND REDEMPTION OF BONDS

Section 5.01. Issuance of Bonds. On the Issue Date and in order to provide funds
to finance the Project Costs, the Issuer will issue the Bonds and instruct the
Trustee in writing to deliver the Bonds to the Underwriter, all in accordance
with the Indenture.

Section 5.02. Application of Bond Proceeds.

(a) The Issuer shall deposit the proceeds of the Bonds with the Trustee, which
shall deposit such proceeds into the Construction Fund and the Debt Service
Reserve Fund in such amounts as are provided in the Indenture. The amounts so
deposited shall be advanced to the Company in the manner provided herein and in
the Indenture, and the Company shall repay such advances by making the Rent
Payments as provided in this Agreement and the Indenture.

(b) Notwithstanding any provision expressly or inferentially to the contrary
contained herein, the Company unconditionally agrees that it shall make or cause
to be made Rent Payments in immediately available funds to the Trustee (pursuant
to an assignment by the Issuer to the Trustee, as hereinafter described) in
lawful money of the United States of America. Upon the issuance and delivery of
the Bonds to the Underwriter, and the deposit of the proceeds derived therefrom
into the accounts established in the Indenture, the Company shall have received,
and the Issuer shall have given, full and complete consideration for the
Company’s obligation hereunder to make Rent Payments.

Section 5.03. Security for the Bonds. The obligations of the Company under this
Agreement, including specifically the obligation to make Rent Payments as
provided in Sections 5.02(b), 6.02, 6.03 and 6.06 hereof, shall be direct
general obligations of the Company. As additional security for the payments of
the Rent Payments and as further consideration for the advances made hereunder,
the Biogas Agreement, together with all payments made to the Company under and
pursuant to the Biogas Agreement, shall be and are hereby irrevocably assigned
to the Trustee, and such payments shall be made directly to the Trustee for
deposit into the Lockbox Account of the Bond Fund for application in accordance
with the Indenture and when due and payable to the Rent Payments, and otherwise
as provided by the Indenture. Prior to or simultaneously with the issuance of
the Bonds, the Issuer will pledge and assign to the Trustee under the terms of
the Indenture all of the Issuer’s right, title and interest in and to the Rent
Payments and certain other rights under this Agreement as provided in the
Indenture.

 

30



--------------------------------------------------------------------------------

Section 5.04. Refunding and Redemption of Bonds. After the issuance of the
Bonds, the Issuer shall not refund any of the Bonds or change or modify the
Bonds in any way, except as provided for in the Indenture, without the prior
written approval of the Authorized Company Representative; nor shall the Issuer
redeem any Bonds prior to their scheduled maturities except upon the written
direction of the Authorized Company Representative, unless such redemption is
required by the Indenture.

ARTICLE VI

LEASE OF PROJECT TO THE COMPANY; RENTAL PROVISIONS

Section 6.01. Quiet Enjoyment. Unless there has occurred and is continuing an
Event of Default, the Issuer hereby covenants and agrees that it will not take
any action, other than pursuant to Section 4.02(c) or Article VII of this
Agreement, to prevent the Company from having quiet and peaceable possession and
enjoyment of the Project during the Lease Term and will, at the request of the
Company, and at the Company’s cost, to the extent that it may lawfully do so,
join in any legal action in which the Company asserts its right to such
possession and enjoyment.

The Issuer agrees that the Project shall be the sole property of the Company and
that the Company shall enjoy the sole and exclusive possession of the Project
(subject to the right of the Issuer and the Trustee to enter thereon for
inspection and other purposes pursuant to the provisions of this Agreement). The
parties acknowledge that for federal and state income tax purposes, the Company
is intended to be the owner of the Project entitled to the related depreciation
deductions, that the Company’s Rent Payments pursuant to Section 6.02 hereof
consist of interest components and a principal component for payment of the
interest and principal, respectively, of the Bonds with the Company as indirect
obligor under the Bonds, and that the Issuer will not take a position contrary
to those as aforesaid.

Section 6.02. Rent Payments and Other Amounts Payable.

(a) The Company agrees to pay the Rent Payments to the Issuer as and for rental
and for the use of the Project on or before, but not later than, five days next
preceding each date provided in or pursuant to the Indenture for the payment of
principal of, premium, if any, or interest on the Bonds (the interest payment
dates for the Bonds being June 1 and December 1 of each year, commencing
December 1, 2008) until the principal of, premium, if any, and interest on the
Bonds shall have been fully paid or provision for the payment thereof shall have
been made in accordance with the Indenture, in immediately available funds, a
sum which, together with other moneys available therefor in the Bond Fund, will
enable the Trustee to pay the amount payable on such date as principal of
(whether at maturity, or upon redemption, purchase, or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture.

 

31



--------------------------------------------------------------------------------

It is understood and agreed that all payments payable under this Section 6.02(a)
by the Company are assigned by the Issuer to the Trustee for the benefit of the
holders of the Bonds. The Company assents to such assignment. The Issuer hereby
directs the Company, and the Company hereby agrees to pay directly to the
Trustee at the Trustee’s Philadelphia, Pennsylvania office (or such other office
as the Trustee may direct by written notice to the Company and the Issuer), all
payments payable by the Company pursuant to this Section 6.02(a).

The Rent Payments, together with available funds held on deposit in the Debt
Service Account of the Bond Fund, except funds held therein for payment of
matured installments of principal on the Bonds or interest payable thereon,
shall be sufficient to pay when due all principal of, redemption premium, if
any, and interest on the Bonds, and shall be due in monthly amounts on the first
Business Day of each month in an amount necessary in a pro rata sum to prepare
for the semiannual payment of the Bonds. If any available funds (including for
this purpose moneys transferred from the Capitalized Interest Account of the
Construction Fund in accordance with Section 5.02 of the Indenture) in excess of
current requirements are held on deposit in the Debt Service Account of the Bond
Fund at the time payment of any Rent Payment is due, such Rent Payment shall be
reduced by the amount of the available funds so held on deposit, to the benefit
of the Company.

(b) The Company shall also pay the reasonable expenses of the Issuer related to
the issuance of the Bonds and any additional expenses incurred upon the written
request of the Company (which expenses may be paid as Costs of Issuance from
Bond proceeds on deposit in the Costs of Issuance Account of the Construction
Fund).

(c) The Company shall also pay each payment provided for by Sections 6.05, 6.07
and 6.09 hereof.

(d) In the event the Company should fail to make any of the payments required in
this Section 6.02, the item or installment so in Default shall continue as an
obligation of the Company until the amount in Default shall have been fully
paid, and the Company agrees to pay the same with interest thereon or with
respect to payments to the Trustee or the Issuer with interest thereon, to the
extent permitted by law, from the date thereof at the rate per annum borne by
the Bonds.

The Company may, without creating a default hereunder, contest the
reasonableness of any cost described in Section 6.02(b), (c) or (d).

Section 6.03. [Reserved].

Section 6.04. Company Approval of Issuance of Bonds.

(a) Simultaneously with the authorization of this Agreement by the City Council
of the Issuer, such City Council has adopted the Bond Ordinance. In
consideration of the covenants and agreements set forth in this Agreement, and
to enable the Issuer to issue the Bonds to carry out the intents and purposes
hereof, this Agreement is executed to assure the issuance of such Bonds and to
provide for the due and punctual payment by the Company to the Issuer, or to the
Trustee under the Indenture securing the Bonds, of amounts not less than those
required to pay, as and when due (whether at stated maturity, upon

 

32



--------------------------------------------------------------------------------

redemption, acceleration of maturity, tender, deemed tender or otherwise), and
at such time as will assure payment on the due date thereof, all of the
principal of, redemption premium, if any, and interest on, the Bonds, and all
other payments required in connection with such Bonds, this Agreement or the
Indenture. Each such payment is hereby designated as a “Rent Payment,” and
collectively such payments are hereby designated as “Rent Payments.” The Company
hereby agrees to make, or cause to be made, each Rent Payment, as and when due,
for the benefit of the owners of the Bonds into the Bond Fund, as provided in
the Indenture.

(b) By execution and delivery of this Agreement, the Company hereby approves the
Bond Ordinance, the Indenture and the Tax Regulatory Agreement. It is hereby
agreed that the foregoing approval of the Bond Ordinance, the Indenture and the
Tax Regulatory Agreement constitutes the acknowledgment and agreement of the
Company that the Bonds, when issued, sold and delivered as provided in the Bond
Ordinance and the Indenture, will be issued in accordance with and in compliance
with this Agreement, notwithstanding any other provisions of this Agreement or
any other contract or agreement to the contrary. Any Bondholder is entitled to
rely fully and unconditionally on the foregoing approval. Notwithstanding any
provisions of this Agreement or any other contract or agreement to the contrary,
the Company’s approval of the Bond Ordinance, the Indenture and the Tax
Regulatory Agreement shall be the Company’s agreement that all covenants and
provisions in this Agreement, the Indenture and the Tax Regulatory Agreement
affecting the Company shall, upon the delivery of the Bonds and the Indenture,
become unconditional, valid and binding covenants and obligations of the Company
so long as the Bonds and the interest thereon are outstanding and unpaid.
Particularly, the obligation of the Company to make, promptly when due, all Rent
Payments specified in this Agreement and the Indenture shall be absolute and
unconditional, and said obligation may be enforced as provided in this Agreement
and the Indenture.

Section 6.05. Redemption of Bonds. The Issuer, upon the written request of the
Company (and provided that the affected Bonds are subject to redemption or
prepayment prior to maturity at the option of the Issuer or the Company and
provided, further, that such request is received in sufficient time prior to the
date upon which such redemption or prepayment is proposed), forthwith shall take
or cause to be taken all action that may be necessary under the applicable
redemption provisions of the Indenture to effect such redemption prior to
maturity, to the full extent of funds either made available for such purpose by
the Company or already on deposit under the Indenture and available for such
purpose. The redemption of any outstanding Bonds prior to maturity at any time
shall not relieve the Company of its absolute and unconditional obligation to
pay each remaining Rent Payment with respect to any outstanding Bonds, as
specified in the Indenture. If a redemption of Bonds is required pursuant to the
provisions of the Indenture, the Company agrees as provided herein to forthwith
make Rent Payments sufficient to pay the principal of, premium, if any, and
interest on the Bonds.

Section 6.06. Rent Prepayment. The Company shall have and is hereby granted the
right to prepay or cause to be prepaid all or a portion of each Rent Payment at
any time, and shall be obligated to do so in a timely manner if and to the
extent the Company requests redemption or prepayment of the Bonds and the
purchase of the Project pursuant to Article IX hereof. The Company shall be

 

33



--------------------------------------------------------------------------------

obligated to prepay or cause to be prepaid the Rent Payments then due and owing
under the circumstances as provided by Article X hereof. Any such prepayment by
the Company shall not relieve it of liability for each remaining Rent Payment
with respect to the Outstanding Bonds except as provided in this Agreement and
the Indenture. In the event the Company should fail to make any of the payments
required in this Section 6.06 the amount so in default shall continue as an
obligation of the Company until such amount in default shall have been fully
paid.

Section 6.07. Payments To Replenish Debt Service Reserve Fund. In the event of a
deficiency in the Debt Service Reserve Fund, the Company shall, within 30 days
of the drawing upon the Debt Service Reserve Fund, pay into the Debt Service
Reserve Fund an amount equal to the amount of such deficiency.

Section 6.08. Issuer’s Rights Assigned to Trustee. The Company is advised and
recognizes that as security for the payment of the Bonds, the Issuer will assign
to the Trustee the Issuer’s rights under this Agreement, including the right to
receive payments hereunder (except the Unassigned Rights and the right to
receive notices hereunder), and hereby directs the Company to make said payments
directly to the Trustee. The Company herewith assents to such assignment and
will make such payments directly to the Trustee without defense or setoff by
reason of any dispute between the Company and the Issuer or the Trustee. All
rights against the Company arising under this Agreement or the Bond Ordinance or
Indenture and assigned to the Trustee under the Indenture may be enforced by the
Trustee, or the owners of the Bonds, to the extent provided in the Indenture,
and the Trustee, or the owners of the Bonds, shall be entitled to bring any
suit, action or proceeding against the Company, to the extent provided in the
Bond Ordinance or Indenture, for the enforcement of this Agreement, and it shall
not be necessary in any such suit, action or proceeding to make the Issuer a
party thereto.

Section 6.09. Payments to Trustee. The Company agrees to pay (a) the initial
acceptance fee of the Trustee and reasonable costs and expenses, including
reasonable attorneys’ fees and expenses, incurred by the Trustee in entering
into and executing the Indenture and (b) until the principal of, premium, if
any, and interest on the Bonds shall have been fully paid or provision for the
payment thereof shall have been made in accordance with the provisions of the
Indenture, (i) an amount equal to the annual fee of the Trustee for the Ordinary
Services of the Trustee, as trustee, rendered and its reasonable Ordinary
Expenses incurred under the Indenture, including reasonable attorneys’ fees and
expenses, as and when the same become due, (ii) the fees, charges and expenses
of the Trustee, as Bond Registrar and as Paying Agent, and any other Bond
Registrar or Paying Agent on the Bonds, as and when the same become due,
(iii) an amount equal to the fees of the Trustee for its Extraordinary Services
rendered and its reasonable Extraordinary Expenses incurred under the Indenture,
including reasonable attorneys’ fees and expenses, as and when the same become
due and (iv) the cost of printing any Bonds required to be furnished by the
Issuer. In the event the Company should fail to make any of the payments
required in this Section 6.09, the item or installments so in default shall
continue as an obligation of the Company until the amount in default shall have
been fully paid. The provisions of this Section 6.09 shall survive termination
of this Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS AND REMEDIES

Section 7.01. Events of Default. The occurrence and continuation of any one of
the following shall constitute an “Event of Default” under this Agreement (an
“Event of Default”):

(a) failure by the Company to pay, when due, Rent Payments with respect to
principal of, premium, if any, or interest on any Bond or failure to make any
payments required by Section 6.07 hereof with respect to any deficiency in the
Debt Service Reserve Fund;

(b) failure by the Company to observe and perform any covenant, condition or
agreement on its part required to be observed or performed in this Agreement,
other than as referred to in (a) above, for a period of 90 days after receipt by
the Company of written notice specifying such failure and requesting that it be
remedied, given to the Company by the Issuer or the Trustee, unless the Issuer
and the Trustee shall agree in writing to an extension of such time prior to its
expiration; provided further, however, if the failure stated in the notice
cannot be corrected within the applicable period, the Issuer and the Trustee
will not unreasonably withhold their consent to an extension of such time if
corrective action is instituted within the applicable period and diligently
pursued until the default is corrected; provided further, if any such failure
obligates the Company to prepay Rent Payments because of mandatory redemption of
Bonds pursuant to Section 9.01(c) of the Indenture, and such prepayment is in
fact made by the Company and Bonds are redeemed as provided in the Indenture,
then such failure by the Company shall not constitute an Event of Default under
this Agreement;

(c) the occurrence of an Act of Bankruptcy and, if occurring by reason of
clause (b) of the definition thereof, such petition resulting therefrom shall
not be stayed or denied, or a proceeding resulting therefrom shall not be
discharged, within 90 days after the filing of such petition or the commencement
of such proceeding, as the case may be;

(d) the occurrence of an “Event of Default” under the Indenture; or

(e) the occurrence of a default by the Company under the Biogas Agreement or any
other biogas sale agreement or other agreement the performance of which is
material to the Company’s ability timely to make Rent Payments, which is not
cured within any applicable cure period thereunder.

Section 7.02. Remedies on Default. Whenever any Event of Default shall have
happened and is existing, the Issuer, with the consent of the Trustee, or the
Trustee may take any one or more of the following remedial steps, but only if
acceleration of the principal amount of the Bonds has been declared pursuant to
Section 11.02 of the Indenture:

(a) by notice in writing to the Company, declare the unpaid Rent Payments to be
due and payable immediately if concurrently with or prior to such notice the
unpaid principal amount of the Bonds has been declared to be due and payable
under the Indenture, and upon any such declaration the amounts payable under
Section 6.04 and 6.06 hereof shall become and

 

35



--------------------------------------------------------------------------------

shall be immediately due and payable in the amount set forth in Section 11.02 of
the Indenture; provided, however, that an Event of Default shall be deemed
waived and a declaration accelerating payment of unpaid Rent Payments payable
under this Agreement shall be deemed rescinded without further action on the
part of the Trustee or the Issuer upon any annulment by the Trustee of the
corresponding declaration of acceleration of the Bonds under Section 11.02 of
the Indenture.

(b) Whatever action at law or in equity may appear necessary or desirable to
collect the payment and other amounts then due or to enforce performance and
observance of any obligation, agreement or covenant of the Company under this
Agreement.

(c) In addition to other remedies under the this Agreement, the Trustee, at the
written direction of the Majority Holders, shall have the right to request that
the Company retain a consultant expert in the business and operation of
facilities such as the Facility (a “Consultant”) to perform a study or report as
to the deficiencies and suggested improvements for the Facility. So long as the
Company is allowing the Consultant access to the Facility and its records, and,
upon completion of a report satisfactory to the Majority Holders, so long as the
Company is following the recommendations of the Consultant made in such report,
then, in that event, and subject to the written direction of the Majority
Holders, the Trustee shall take no other remedial action hereunder.

In case the Issuer, with the consent of the Trustee, or the Trustee shall have
proceeded to enforce its rights under this Agreement and such proceedings shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Issuer and/or the Trustee, then and in every such case the
Issuer, the Company and the Trustee shall be restored respectively to their
several positions and rights hereunder, and all rights, remedies and powers of
the Issuer, the Company and the Trustee shall continue as though no such
proceeding had been taken.

The Company covenants that, in case an Event of Default shall occur with respect
to the payment of any Rent Payment payable under Sections 6.04 and 6.06 hereof,
then, upon written demand of the Trustee, the Company will pay to the Trustee
the whole amount that then shall have become due and payable under said
Sections 6.04 and 6.06.

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid,
and may prosecute any such action or proceeding to judgment or final decree, and
may enforce any such judgment or final decree against the Company and collect in
the manner provided by law out of the property of the Company, the moneys
adjudged or decreed to be payable. Any sums collected by the Trustee shall be
applied as provided in the Indenture. The Issuer or the Trustee may pursue all
remedies now or hereafter existing at law or in equity to enforce the
performance and observance of any other obligation or agreement of the Company
under this Agreement, including, without limitation, exercising the remedies of
mandamus or the appointment of a receiver in equity with the power to charge and
collect rents, purchasing price payments and loan payments and applying revenues
from the Project in accordance with the terms hereof and of the Indenture.

 

36



--------------------------------------------------------------------------------

If an Event of Default under Section 7.01(c) hereof shall occur and be
continuing, the Trustee shall be entitled and empowered, by intervention in such
proceedings or otherwise, to file and prove a claim or claims for the whole
amount owing and unpaid pursuant to this Agreement, irrespective of whether the
principal of the Bonds or any amount hereunder shall then be due and payable as
therein or herein expressed or by declaration or otherwise, and irrespective of
whether the Trustee shall have made any demand pursuant to the provisions of
this Section 7.02, and, in case of any judicial proceedings, to file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee allowed in such judicial proceedings relative
to the Company, its creditors or its property, and to collect and receive any
moneys or other property payable or deliverable on any such claims, and to
distribute the same after the deduction of its fees, charges and expenses; and
any receiver, assignee or trustee in bankruptcy or reorganization is hereby
authorized to make such payments to the Trustee, and to pay to the Trustee any
amount due it for compensation and expenses, including reasonable counsel fees
and expenses incurred by it up to the date of such distribution.

The remedies for any “Event of Default” under the Indenture shall be as
specified in Article XI of the Indenture and are in addition to any remedies
hereunder.

In acting or omitting to act pursuant to the provisions of this Agreement, the
Trustee shall be entitled to all of the rights, protections and immunities
accorded to the Trustee under the terms of the Indenture, including, but not
limited to, those set out in Article XII thereof.

Section 7.03. Agreement To Pay Attorneys’ Fees and Expenses. In the event the
Company should default under any of the provisions of this Agreement and the
Issuer or the Trustee should employ attorneys or incur other expenses for the
collection of the payments due under this Agreement or the enforcement of
performance or observance of any obligation or agreement on the part of the
Company herein contained, the Company agrees that it will on demand therefor,
and upon presentation of an itemized bill, pay to the Issuer or the Trustee the
reasonable fees and expenses of such attorneys and such other expenses so
incurred by the Issuer or the Trustee, including such fees and expenses of
in-house counsel and legal staff of the Trustee.

ARTICLE VIII

SPECIAL COVENANTS

Section 8.01. No Defense or Setoff; Unconditional Obligation. The obligations of
the Company to make the payments required by this Agreement and to perform and
observe the other agreements on its part contained herein shall be absolute and
unconditional, irrespective of any defense or any rights of setoff, recoupment
or counterclaim it might otherwise have against the Issuer, the Trustee or any
other person, and the Company shall pay during the term of this Agreement the
payments to be made as prescribed in Article VI and all other payments required
hereunder free of any deductions and without abatement, diminution or setoff,
and until such time as the principal of, premium, if any, and interest on the
Bonds shall have been fully paid, or provision for the payment thereof shall
have been made in accordance with the Indenture, the Company (a) will not
suspend or discontinue any

 

37



--------------------------------------------------------------------------------

payments provided for in Article VI hereof; (b) will perform and observe all of
its other agreements contained in this Agreement; and (c) except as permitted
herein, will not terminate this Agreement for any cause, including, without
limiting the generality of the foregoing, failure of the Project to be acquired,
constructed, improved or completed, failure of the Company to approve, receive,
accept or use the Project, destruction of or damage to the Project, commercial
frustration of purpose, any change in the tax laws of the United States of
America or of the State or any political subdivision of either of these, or any
failure of the Issuer or the Trustee to perform and observe any agreement,
whether express or implied, or any duty, liability or obligation arising out of
or connected with this Agreement or the Indenture, except to the extent
permitted by this Agreement. Nothing contained in this Section shall be
construed to relieve the Issuer or the Trustee from the performance of any
agreements on their respective parts contained herein, and the Company shall be
entitled to institute such action against the Issuer or the Trustee as the
Company shall deem appropriate to compel performance of any such agreement, duty
or obligation; provided, however, neither the Issuer nor the Trustee shall be
required to carry out any such agreement, duty or obligation unless it is
reimbursed for its costs and expenses to the extent set forth in this Agreement
and the Indenture.

Section 8.02. Merger, Consolidation or Sale of Assets. The Company may not,
directly or indirectly: (i) consolidate or merge with or into another Person
(whether or not the Company is the surviving entity); or (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company, in one or more related transactions, to
another Person; unless:

(a) either:

(1) the Company is the surviving company; or

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof or the District of Columbia, and is qualified to do business in
the state;

(b) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Company under this Agreement, the Biogas Agreement, the Sublease and the
security documents pursuant to a supplement to this Agreement reasonably
satisfactory to the Trustee and the Issuer;

(c) immediately after such transaction, no Default or Event of Default exists;
and

 

38



--------------------------------------------------------------------------------

(d) the Company or the Person formed by or surviving any such consolidation or
merger (if other than the Company), or to which such sale, assignment, transfer,
conveyance or other disposition has been made:

(1) will have Consolidated Net Worth immediately after the transaction equal to
or greater than the Consolidated Net Worth of the Company immediately preceding
the transaction; and

(2) will, on the date of such transaction after giving pro forma effect thereto
and to any related financing transactions as if the same had occurred at the
beginning of the applicable eight-quarter period, either (i) have a pro forma
Fixed Charge Coverage Ratio that is at least equal to the actual Fixed Charge
Coverage Ratio of the Company as of such date or (ii) be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in the first paragraph of Section 8.12(a) hereof.

In addition, the Company may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.

The Company shall provide written notice to the Issuer and the Trustee (with
instructions to the Trustee to notify the owners of the Bonds) promptly upon the
occurrence of any of the events described in clauses (i) and (ii) of the first
paragraph of this Section 8.02, together with the certificate of an Authorized
Representative affirming compliance with each applicable condition set out in
the first paragraph of this Section 8.02.

Section 8.03. Indemnities.

(a) Except as otherwise provided in Section 8.03(c) below, the Company releases
the Issuer, its Councilmembers, officers, directors, employees, agents and
attorneys (the “Indemnified Parties”), from, and the Indemnified Parties shall
not be liable for, and the Company agrees and shall protect, indemnify, pay,
defend and hold the Indemnified Parties harmless from, any and all liability,
cost, expense, damage or loss of whatever nature (including, but not limited to,
attorneys’ fees, litigation and court costs, amounts paid in settlement and
amounts paid to discharge judgments) directly or indirectly resulting from,
arising out of, in connection with or related to (i) the issuance, offering,
sale, delivery, payment of the Bonds and the interest thereon, or redemption of
the Bonds, the provisions and rate of interest on the Bonds, the Bond Ordinance,
the Indenture, the Tax Regulatory Agreement and this Agreement and the
obligations imposed on the Issuer hereby and thereby, or the design,
construction, installation, operation, use, occupancy, maintenance or ownership
of the Project; (ii) any written statements or representations made or given by
the Company or any of its officers or employees, to the Indemnified Parties, the
Trustee or any underwriters or purchasers of any of the Bonds, with respect to
the Issuer, the Company, the Project or the Bonds or the offer or issuance
thereof, including, but not limited to, statements or representations of facts,
financial information or corporate affairs; (iii) damage to property or any
injury to or death of any person that may be occasioned by any cause whatsoever
pertaining to the Project; (iv) any loss or damage incurred by the Issuer as a
result of violation by the Company of the provisions of Section 8.04 or 8.05
hereof; and (v) any action required to be taken by the Issuer under this
Agreement, the Bond Ordinance, the Tax Regulatory Agreement or the Indenture.

 

39



--------------------------------------------------------------------------------

(b) The Company hereby agrees to indemnify and hold the Trustee and its
directors, officers, agents and employees (collectively, the “Indemnitees”)
harmless from and against any and all claims, liabilities, losses, damages,
fines, penalties and expenses, including out-of-pocket, incidental expenses,
legal fees and expenses, and the allocated costs and expenses of in-house
counsel and legal staff (“Losses”) that may be imposed on, incurred by or
asserted against the Indemnitees or any of them for following any instruction,
request for payment or other direction upon which the Trustee is authorized to
rely, pursuant to the terms of the Indenture, the Guaranty, the Company
Agreements or any other of the financing documents. In addition to and not in
limitation of the immediately preceding sentence, the Company also agrees to
indemnify and hold the Indemnitees and each of them harmless from and against
any and all Losses that may be imposed on, incurred by or asserted against the
Indemnitees or any of them in connection with or arising out of the Trustee’s
performance under the Indenture, the Guaranty, the Company Agreements or any
other financing document.

(c) If any claim is asserted under (a) above or (d) below, the party seeking
indemnity will give prompt notice to the Company, and the Company shall have the
sole right and duty to assume, and will assume, the defense thereof, with full
power to litigate, compromise or settle the same in its sole discretion. THE
PROVISIONS OF SECTIONS 8.03(a) AND (b) SHALL REMAIN AND BE IN FULL FORCE AND
EFFECT EVEN IF ANY SUCH LIABILITY, COST, EXPENSE, DAMAGE OR LOSS OR CLAIM
THEREFOR BY ANY PERSON DIRECTLY OR INDIRECTLY RESULTS FROM, ARISES OUT OF OR
RELATES TO, OR IS ASSERTED TO HAVE RESULTED FROM, ARISE OUT OF OR BE RELATED TO,
IN WHOLE OR IN PART, ONE OR MORE NEGLIGENT ACTS OR OMISSIONS (OTHER THAN, IN THE
CASE OF AN INDEMNIFIED PARTY UNDER (a) ABOVE, AS A RESULT OF WILLFUL MISCONDUCT
OR BAD FAITH OF THE PARTY SEEKING INDEMNITY OR, IN THE CASE OF THE TRUSTEE, AS A
RESULT OF GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH ON THE PART OF THE
TRUSTEE) OF THE PARTY SEEKING INDEMNITY, IN CONNECTION WITH THE MATTERS SET
FORTH THEREIN. Notwithstanding the foregoing, in any action naming the Trustee
as defendant, the Trustee shall have the right to retain separate legal counsel
at the expense of the Company, provided that in the event that the Company is
not in Default under this Agreement, the Company shall have the right of
approval of any such legal counsel retained by the Trustee for the Trustee’s
defense, which approval shall not be unreasonably withheld and shall be given
promptly upon request by the Trustee. The Trustee and the Company shall
reasonably cooperate with each other in the defense of any such action.

(d) (1) The Company agrees and shall protect, defend (subject to selection of
counsel by the Indemnified Parties or Indemnitees, as the case may be, as
provided by Section 8.03(c) hereof), indemnify, pay and hold harmless the
Indemnified Parties and Indemnitees from and against any and all Indemnified
Liabilities; provided, no Indemnified Party or Indemnitee shall be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted directly and primarily
from the gross negligence, willful misconduct or bad faith of such Indemnified
Party or Indemnitee.

 

40



--------------------------------------------------------------------------------

(2) All amounts due under Section 8.03(d)(1) hereof shall be payable not later
than 10 days after written demand therefor.

(3) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 8.03(d)(1) hereof may be unenforceable in whole or
in part because they are violative of any law or public policy, the Company
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties or the Indemnitees or any of
them.

(4) The Company shall not ever assert any claim against any Indemnified Party or
Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent lawful) any punitive
damages arising out of, in connection with, or as a result of, this Agreement,
any security document or any agreement or instrument or transaction contemplated
hereby or relating in any respect to any Indemnified Liability, and the Company
hereby forever waive, release and agree not to sue upon any claim for any such
lost profits or special, indirect, consequential or (to the fullest extent
lawful) punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

(e) The provisions of this Section 8.03 shall survive the termination of this
Agreement and the full payment or defeasance of the Bonds in accordance with
Article XVI of the Indenture and, with respect to the Trustee, the resignation
or removal of the Trustee for any reason.

Section 8.04. Tax-exempt Status of the Bonds. It is the intention of the Company
and the Issuer that the interest on the Bonds be excludable from the gross
income of the holders thereof for federal income tax purposes, except for any
Bond for any period that such Bond is owned by a person who is a “substantial
user” of the proceeds of the Project or a “related person” within the meaning of
Section 147(a) of the Code. To that end, the Company and the Issuer (to the
extent reasonably within the control of the Issuer) covenant with each other,
and with the Trustee for the benefit of the Bondholders, to refrain from any
action which would adversely affect, and to take such action to assure, the
treatment of the Bonds as obligations described in Section 103(a) of the Code,
the interest on which is not includable in the “gross income” of the holder
(other than the income of a “substantial user” of the Project or a “related
person” within the meaning of Section 147(a) of the Code) for purposes of
federal income taxation. As more particularly set out in the Tax Regulatory
Agreement and notwithstanding any other provision hereof, the Company hereby
covenants as follows:

(a) to take such action as is necessary to ensure that at least 95% of the net
proceeds of the Bonds will be used to provide “solid waste disposal facilities”
within the meaning of Section 142(a)(6) of the Code;

 

41



--------------------------------------------------------------------------------

(b) to refrain from taking any action that would result in the Bonds being
“federally guaranteed” within the meaning of Section 149(b) of the Code;

(c) to refrain from using any portion of the proceeds of the Bonds, directly or
indirectly, to acquire or to replace funds which were used, directly or
indirectly, to acquire investment property (as defined in Section 148(b)(2) of
the Code) which produces a materially higher yield over the term of the Bonds
than the yield on the Bonds, other than investment property acquired with:

(i) proceeds of the Bonds invested for a period of three years or less until
such proceeds are used for the purposes for which the Bonds were issued;

(ii) amounts invested in a bona fide debt service fund, within the meaning of
Section 1.148-1(b) of the Regulations; and

(iii) amounts deposited in any reasonably required reserve or replacement fund
to the extent such amounts do not exceed 10% of the proceeds of the Bonds and to
the extent that at no time during any bond year will the aggregate amount so
invested exceed 150% of debt service on the Bonds for such year;

(d) to otherwise restrict the use or investment of the proceeds of the Bonds or
amounts treated as proceeds of the Bonds, as may be necessary, to satisfy the
requirements of Section 148 of the Code (relating to arbitrage) and
Section 149(d) of the Code (relating to advance refundings);

(e) to use no more than 2% of the proceeds received from the sale of the Bonds
for the payment of Costs of Issuance (including underwriters’ discount, if any);

(f) to use no portion of the proceeds of the Bonds to provide any airplane,
skybox or other private luxury box, health club facility, facility primarily
used for gambling or store the principal business of which is the sale of
alcoholic beverages for consumption off premises;

(g) to comply with the limitations imposed by Section 147(c) of the Code
(relating to the limitation on the use of proceeds to acquire land) and
Section 147(d) of the Code (relating to restrictions on the use of bond proceeds
to acquire existing buildings, structures or other property);

(h) to pay to the United States of America (to the extent not paid by the
Trustee pursuant to the Indenture) at least once during each five-year period
(beginning on the date of delivery of the Bonds) an amount that is at least
equal to 90% of the “Excess Earnings,” within the meaning of Section 148(f) of
the Code and to pay to the United States of America, not later than 60 days
after the Bonds have been paid in full, 100% of the amount then required to be
paid as a result of Excess Earnings under Section 148(f) of the Code, unless the
Bonds qualify for the exception to rebate set forth in Section 148(f)(4)(B) of
the Code or the Regulations thereunder; and

 

42



--------------------------------------------------------------------------------

(i) to provide to the Trustee, at such time as required by the Trustee, all
information required by the Trustee with respect to Nonpurpose Investments (as
defined in Section 148 of the Code) not held in any fund under the Indenture.

For purposes of the foregoing (a) and (b), the term “proceeds” includes
“disposition proceeds” as defined in the Treasury Regulations and, in the case
of refunding bonds, transferred proceeds (if any) and proceeds of the refunded
bonds expended prior to the date of issuance of the Bonds.

It is the understanding of the Issuer and the Company that the covenants
contained herein are intended to assure compliance with the Code and any
regulations or rulings promulgated by the United States Department of the
Treasury pursuant thereto. In the event that regulations or rulings are
hereafter promulgated which modify or expand provisions of the Code, as
applicable to the Bonds, the Issuer and the Company will not be required to
comply with any covenant contained herein to the extent that such failure to
comply, in the opinion of Bond Counsel delivered to the Issuer, the Company and
the Trustee, will not adversely affect the exclusion of interest on the Bonds
from the gross income of the owners of the Bonds for federal income tax purposes
under Section 103 of the Code. In the event that regulations or rulings are
hereafter promulgated which impose additional requirements which are applicable
to the Bonds, the Company agrees to comply with the additional requirements to
the extent necessary, in the opinion of Bond Counsel delivered to the Issuer,
the Company and the Trustee, to preserve the exclusion of interest on the Bonds
from the gross income of the owners of the Bonds for federal income tax purposes
under Section 103 of the Code. In furtherance of such intention, the Issuer
hereby authorizes and directs the Mayor or Finance Director to execute any
documents, certificates or reports required by the Code and to make such
elections, on behalf of the Issuer, which may be permitted by the Code as are
consistent with the purpose for the issuance of the Bonds.

Section 8.05. Payment to Rebate Fund. The Company hereby covenants and agrees to
make the determinations and to pay any deficiency in the Rebate Fund, at the
times and as described in Section 8.05 of the Indenture. In any event, if the
amount of cash held in the Rebate Fund shall be insufficient to permit the
Trustee to make payment to the United States of any amount due under
Section 148(f)(2) of the Code, the Company forthwith shall pay the amount of
such insufficiency on such date to the Trustee in immediately available funds.
The obligations of the Company under this Section 8.05 are direct obligations of
the Company, acting under the authorization of, and on behalf of, the Issuer,
and the Issuer shall have no further obligation or duty with respect to the
Rebate Fund.

Section 8.06. Qualification in State; Existence.

(a) The Company agrees that so long as it or its affiliates own and operate the
Project, it or any such affiliate will be qualified to do business in the State.

 

43



--------------------------------------------------------------------------------

(b) Subject to Section 8.02 hereof, the Company shall do or cause to be done all
things necessary to preserve and keep in full force and effect:

(i) its limited liability company existence, in accordance with its
organizational documents (as the same may be amended from time to time); and

(ii) the rights (charter and statutory), licenses and franchises of the Company;
provided, however, that the Company shall not be required to preserve any such
right, license or franchise, or the corporate, partnership, if the Company shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company, and that the loss thereof is not adverse in any
material respect to the Holders of the Bonds.

Section 8.07. Recordation. The Company agrees that it will record and re-record
and file and refile this Agreement, the Sublease and any of the financing
statements and all supplements and necessary continuation statements with
respect thereto, and such other instruments as may be required from time to time
to be recorded or filed, in such manner and in such places as from time to time
may be required by law in order fully to preserve and protect any security
interests of the Owners of the Bonds and the rights of the Trustee hereunder and
under the Indenture. The Company shall promptly provide copies of such
instruments to the Trustee.

Section 8.08. Granting of Easements. If no Event of Default shall have happened
and be continuing, the Company may at any time or times, subject to its
leasehold interest, cause to be granted easements, licenses, rights of way
(including the dedication of public highways) and other rights or privileges in
the nature of easements with respect to any property or rights included in the
Indenture, free from any security interest afforded by or under the Indenture,
or the Company may release existing easements, licenses, rights of way and other
rights and privileges with or without consideration, and the Issuer agrees that
it shall execute and deliver, and will cause and direct the Trustee in writing
to execute and deliver, any instrument necessary or appropriate to confirm and
grant or release any such easement, license, right of way or other grant or
privilege upon receipt of: (a) a copy of the instrument of grant or release,
(b) a written application signed by the Authorized Company Representative
requesting such instrument and certifying (i) that such grant or release is not
detrimental to the proper conduct of the business of the Company and (ii) that
such grant or release will not impair the effective use or interfere with the
operation of the Project and (c) an opinion of the Company’s counsel that such
grant or release will not impair the security for the Bonds afforded by or under
the Indenture.

Section 8.09. Release of Certain Land. Notwithstanding any other provisions of
this Agreement, the parties hereto reserve the right, at any time and from time
to time, to amend this Agreement and the Indenture for the purpose of effecting
the release of and removal from this Agreement, the leasehold estate created
hereby and the lien of the Indenture of (a) any unimproved part of the Project
Site (on which no Project building or other building or equipment owned by the
Company and essential to the continued operation of the Project is situated) or
(b) any part of the Project Site with respect to which the owner of the Project
Site proposes to convey fee title to a railroad, public utility or public body
in order that railroad service, utility services or roads may be provided for
the Facility, provided, that if at the time any such amendment is made any of
the Bonds are outstanding and unpaid, such amendment shall not be effective
until and unless there are deposited with the Trustee the following:

(i) Copies of the said amendments to this Agreement and the Indenture as
executed;

 

44



--------------------------------------------------------------------------------

(ii) A resolution or ordinance of the Issuer (A) stating that the Issuer is not
in default under any of the provisions of the Indenture and that the Issuer and
the Company are not, to the knowledge of the Issuer, in default under any of the
provisions of this Agreement, (B) giving an adequate legal description for that
portion of the Project Site to be released, (C) stating the purpose for which
the release is desired, (D) requesting such release and (E) approving such
amendments to this Agreement; and

(iii) Evidence of the authority of the officers of the Company who execute such
amendments to this Agreement.

Section 8.10. Suspension of Covenants When the Bonds Rated Investment Grade. If
on any date following the Issue Date:

(a) the rating assigned to the Bonds by S&P, Moody’s or Fitch is an Investment
Grade Rating after giving effect to the suspension of covenants contemplated by
this Section 8.10 upon the achievement of such Investment Grade Rating, and

(b) no Default or Event of Default shall have occurred and be continuing, then,
beginning on that day and subject to the provisions of the following paragraph,
the covenants specifically listed in Sections 8.02(d), 8.12, 8.17 and 8.22
hereof will be suspended with respect to the Bonds:

Notwithstanding the foregoing, if the ratings assigned by both such rating
agencies with respect to the Bonds should subsequently decline to below an
Investment Grade Rating, the provisions of Sections 8.02(d), 8.12, 8.17 and 8.22
hereof will be reinstituted as of and from the date of such rating decline.

Section 8.11. Request for Ratings. Upon the written request of the holders of a
majority of the Bonds, the Company will prepare at its expense an application to
one or more (in the Company’s sole discretion) of Moody’s, S&P and Fitch to seek
an Investment Grade Rating and will use commercially reasonable efforts to
obtain such rating; provided, however, that the Company shall not be required to
make such application more than once every year.

Section 8.12. Incurrence of Indebtedness and Issuance of Stock. The Company will
not directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and the
Company will not issue any Disqualified Stock to any Person other than the
Company; provided, however, that the Company may incur Indebtedness (including
Acquired Debt) or issue Disqualified Stock, if the Fixed Charge Coverage Ratio
for the Company’s most recently ended eight full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock is
issued would have been at least 1.5 to 1, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or the Disqualified Stock had been
issued, as the case may be, at the beginning of such eight-quarter period.

 

45



--------------------------------------------------------------------------------

The provisions of this Section 8.12(a) will not prohibit the incurrence of any
of the following items of Indebtedness (collectively, “Permitted Debt”):

(a) the incurrence by the Company of Indebtedness evidenced by or in support of
the Bonds, in an aggregate principal amount at any one time outstanding under
this clause (a), including all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this
clause (a), without duplication, not to exceed $7,000,000 less the aggregate
amount of all repayments, optional or mandatory, of the principal of any
Indebtedness incurred pursuant to this clause (a) that have been made by the
Company since the Issue Date;

(b) the incurrence by the Company of Indebtedness in respect of workers’
compensation claims, self-insurance obligations, bankers’ acceptances,
performance and surety bonds provided by the Company in the ordinary course of
business;

(c) the incurrence by the Company of Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds, so long as such Indebtedness is
covered within five Business Days;

(d) the incurrence by the Company of Indebtedness to EPC pursuant to the terms
of the Support Agreement (the “EPC Debt”); and

(e) working capital debt not exceeding an amount equal to 5% of the original
principal amount of the Bonds.

The Company will not incur any Indebtedness (including Permitted Debt) that is
contractually subordinated in right of payment to any other Indebtedness of the
Company unless such Indebtedness is also contractually subordinated in right of
payments under this Agreement on substantially identical terms (it being
acknowledged that the EPC Debt is so subordinated); provided, however, that no
Indebtedness of the Company will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of the Company solely by virtue of
being unsecured or by virtue of being secured on a junior basis.

The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock for purposes of this covenant. Notwithstanding any other
provision of this covenant, the maximum amount of Indebtedness that the Company
may incur pursuant to this covenant shall not be deemed to be exceeded solely as
a result of fluctuations in exchange rates or currency values.

 

46



--------------------------------------------------------------------------------

Section 8.13. Liens. The Company will not, directly or indirectly, create,
incur, assume or otherwise cause or suffer to exist or become effective any Lien
of any kind on any asset now owned or hereafter acquired, except Permitted
Liens.

Section 8.14. Limitation on Sale and Leaseback Transactions. The Company will
not enter into any sale and leaseback transaction; provided that the Company may
enter into a sale and leaseback transaction if:

(a) The Company could have incurred Indebtedness in an amount equal to the
Attributable Debt relating to such sale and leaseback transaction under
Section 8.12 hereof; and

(b) the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value of the property that is the subject of that sale
and leaseback transaction.

Section 8.15. Application of Proceeds of Asset Sales. The Company shall, within
360 days of any Asset Sale, either (a) reinvest not less than 95% of the
proceeds of such Asset Sale in assets to be used in a Permitted Business or
(b) apply 100% of the proceeds to the redemption or purchase at a price not in
excess of 100% of principal amount of the Bonds plus accrued interest to the
date of redemption or purchase. If proceeds are to be reinvested and the sale
was of assets financed with the proceeds of tax-exempt bonds, the use of
proceeds is conditioned on the prior receipt of the Trustee of an opinion of
bond counsel to the effect that such application will not adversely affect the
exclusion from gross income for federal income tax purposes of interest on such
bonds. If proceeds are to be reinvested and if the Asset Sale was of all or
substantially all of the Facility, the Company shall provide the Trustee with a
feasibility study by a nationally recognized feasibility consultant
demonstrating that as proposed to be built and operated, the pro forma Fixed
Charge Coverage Ratio will not be less than 2.0 to 1 for the three years
immediately following Commercial Operation of the assets acquired with the
proceeds of the Asset Sale.

Section 8.16. Successor Person Substituted. Upon any consolidation or merger, or
any sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Company taken as a whole in a transaction
that is subject to, and that complies with the provisions of, Section 8.16
hereof, the successor Person formed by such consolidation or into or with which
the Company is merged or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made shall succeed to, and be substituted for
(so that from and after the date of such consolidation, merger, sale, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the “Company” shall refer instead to the successor Person and not to the
Company), and may exercise every right and power of the Company under this
Agreement with the same effect as if such successor Person had been named as the
Company herein.

Section 8.17. Transactions With Affiliates. The Company will not make any
payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Company
(each, an “Affiliate Transaction”), unless:

(a) the Affiliate Transaction is on terms that are no less favorable (as
reasonably determined by the Company) to the Company than those that would have
been obtained in a comparable transaction by the Company with an unrelated
Person; and

 

47



--------------------------------------------------------------------------------

(b) The Company delivers to the Trustee:

(i) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of 5% of Tangible
Assets of any of the Parties to the Affiliate Transaction as of the end of the
most recent fiscal quarter (the “Asset Percentage”), a resolution of the Board
of Directors of the Company set forth in an Officers’ Certificate certifying
that such Affiliate Transaction complies with this Section 8.17(a) and that such
Affiliate Transaction has been approved by a majority of the disinterested
members of the Board of Directors; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of the Asset
Percentage, an opinion as to the fairness to the Company of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 8.17(a) hereof:

(a) any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any similar
arrangement entered into by the Company in the ordinary course of business or
approved by the relevant Board of Directors;

(b) transactions with a Person that is an Affiliate of the Company solely
because the Company owns an Equity Interest in, or controls, such Person;

(c) payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of the Company;

(d) any issuance of Equity Interests of the Company to Affiliates of the
Company;

(e) any agreement, instrument or arrangement as in effect as of the date of this
Agreement (including, without limitation, the Support Agreement, the Tax Sharing
Agreement and the Management Services Agreement) or any amendment hereto or any
transaction contemplated hereby (including pursuant to any amendment hereto) in
any replacement agreement hereto so long as any such amendment or replacement
agreement is not more disadvantageous to the holders of the Bonds in any
material respect than the original agreement as in effect on the Issue Date
hereof as determined by the Company; and

 

48



--------------------------------------------------------------------------------

(f) any pro rata distribution (including a rights offering) to all holders of a
class of Equity Interests or Indebtedness of the Company, including Persons who
are Affiliates of the Company; and

(g) any transaction involving sales of gas, electric capacity, energy, ancillary
services, transmission services and products, steam, emissions credits, fuel,
fuel transportation and fuel storage in the ordinary course of business on terms
that are no less favorable (as reasonably determined by the Company) to the
Company than those that would have been obtained in a comparable transaction by
the Company with an unrelated Person.

Section 8.18. Business Activities. The Company will not engage in any business
other than Permitted Businesses, except to such extent as would not be material
to the Company.

Section 8.19. Continuing Disclosure Undertaking. So long as any Bonds are
outstanding, the Company will comply with its Continuing Disclosure Agreement
dated as of the Issue Date, entered into by the Company for the benefit of the
Bondholders in accordance with Securities and Exchange Commission Rule 15c2-12
under the Securities Exchange Act of 1934, as amended.

Section 8.20. Compliance Certificate.

(a) The Company shall deliver to the Trustee, within 120 days after the end of
each fiscal year, an Officer’s Certificate stating that a review of the
activities of the Company during the preceding fiscal year has been made under
the supervision of the signing Officers with a view to determining whether the
Company has kept, observed, performed and fulfilled its obligations under this
Agreement, and further stating, as to each such Officer signing such
certificate, that to the best of his or her knowledge the Company has kept,
observed, performed and fulfilled each and every covenant contained in this
Agreement in all material respects and is not in default in the performance or
observance of any of the terms, provisions and conditions of this Agreement (or,
if a Default or Event of Default has occurred, describing all such Defaults or
Events of Default of which he or she may have knowledge and what action the
Company is taking or proposes to take with respect thereto) and that to the best
of his or her knowledge no event has occurred and remains in existence by reason
of which payments on account of the principal of or interest, if any, on the
Bonds is prohibited or if such event has occurred, a description of the event
and what action the Company is taking or proposes to take with respect thereto.
The Company’s fiscal year ends December 31st.

(b) So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the year-end financial statements
delivered pursuant to Section 8.19 hereof shall be accompanied by a written
statement of the Company’s independent public accountants (who shall be Vitale,
Caturano & Company, Ltd. or another firm of established national reputation)
that in making the examination necessary for certification of such financial
statements, nothing has come to their attention that would lead them to believe
that the Company has violated any provisions of this Article VIII in so far as
such provisions relate to financial and accounting matters or, if any such
violation has occurred, specifying the nature and period of existence thereof,
it being understood that such accountants shall not be liable directly or
indirectly to any Person for any failure to obtain knowledge of any such
violation.

 

49



--------------------------------------------------------------------------------

(c) So long as any of the Bonds are outstanding, the Company shall deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officer’s Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

Section 8.21. Payments for Consent. The Company shall not, directly or
indirectly, pay or cause to be paid any monetary consideration to or for the
benefit of any Bondholder for or as an inducement to any consent under or waiver
or amendment of any of the terms or provisions of this Agreement unless such
consideration is offered to be paid and is paid to all Bondholders that consent,
waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or agreement.

Section 8.22. Payments Into and Withdrawals from Maintenance Reserve Fund.

(a) The Company shall contribute annually, within 120 days of the end of its
fiscal year, an amount equal to 50% of its Consolidated Cash Flow up to
$350,000, for deposit into the Maintenance Reserve Fund maintained with the
Trustee. Such amounts shall be available to the Company at any time to pay costs
of any capital expenditures for the Facility upon requisition by the Company to
the Trustee. In the event that the balance in the Maintenance Reserve Fund has
reached $350,000 and subsequently falls below $350,000, the Company shall make
semi-annual deposits of Consolidated Cash Flow as described above. Such deposits
shall continue until the balance in the Maintenance Reserve Fund has reached
$350,000.

(b) The Company may withdraw funds at any time from the Maintenance Reserve Fund
to pay costs of capital expenditures (which may include replacement equipment)
for the Facility upon delivery to the Trustee of a certificate signed by the
Authorized Company Representative specifying such capital expenditures.

ARTICLE IX

OPTIONS; PURCHASE OF PROJECT

Section 9.01. Options To Terminate. The Company shall have, and is hereby
granted, the option to terminate the Lease Term at any time prior to full
payment of the Bonds (or provision for payment thereof having been made in
accordance with the provisions of the Indenture) (i) by paying to the Trustee an
amount which, when added to the amounts on deposit in the Debt Service Account
of the Bond Fund and the amounts, if any, on deposit in the Debt Service Reserve
Fund and available for such purpose, will be sufficient to pay, retire and
redeem all the Outstanding Bonds in accordance with the provisions of the
Indenture (including, without limiting the generality of the foregoing,
principal of and interest to maturity or applicable redemption date, as the case
may be, premium, if any, and expenses of redemption and the Issuer’s, the
Trustee’s and the Paying Agents’ fees and expenses), and, in case of redemption,
making arrangements satisfactory to the Trustee for the giving of the required
notice of redemption and (ii) by giving the Issuer notice in writing of such
termination, and such termination shall forthwith become effective.

 

50



--------------------------------------------------------------------------------

Section 9.02. Option To Purchase Project Upon Occurrence of Certain Events. The
Company shall have, and is hereby granted, the option or right to terminate the
Lease Term and purchase the Project prior to the full payment of the Bonds (or
provision for payment thereof having been made in accordance with the provisions
of the Indenture) in whole as provided by Section 9.01(d) of the Indenture.

To exercise such option, the Company shall, within 120 days following the event
authorizing the exercise of such option, give written notice to the Issuer, and
to the Trustee if any of the Bonds shall then be unpaid, certifying as to the
occurrence of any of the foregoing events and the Company’s exercise of its
option under this Section, and shall specify therein the date of closing such
purchase, which date shall be not less than 50 days or more than 90 days from
the date such notice is mailed, and in case of a redemption of the Bonds in
accordance with the provisions of the Indenture, shall make arrangements
satisfactory to the Trustee for the giving of the required notice of redemption.
The purchase price payable by the Company in the event of its exercise of the
option granted in this Section shall be the sum of the following:

(a) An amount of money which, when added to the amounts then on deposit and
available in the Debt Service Account of the Bond Fund will be sufficient to
retire and redeem all the Outstanding Bonds pursuant to the terms of the
Indenture, including, without limitation, principal, premium, if any, all
interest to accrue to said redemption date and expenses, plus

(b) An amount of money equal to the Trustee’s and the Paying Agents’ fees and
expenses under the Indenture accrued and to accrue until such final payment and
redemption of the Bonds, plus

(c) An amount of money equal to the Issuer’s fees and expenses, if any, under
this Agreement accrued and to accrue until such final payment and redemption of
the Bonds.

In the event of the exercise of the option granted in this Section, any net
proceeds shall be paid to the Company simultaneously with the conveyance
prescribed by Section 9.03 hereof.

Section 9.03. Conveyance on Exercise of Option To Purchase Project. At the
closing of any purchase of the Project pursuant to any option to purchase
granted in this Agreement, the Issuer shall upon receipt of the purchase price
prepare and deliver to the Company the following:

(a) If necessary, a release from the Trustee of the lien of the Indenture.

(b) All necessary documents, including, but not limited to, a termination of the
Sublease and a warranty deed, conveying to the Company good and marketable title
to the Project as it then exists subject to the following: (i) those liens and
encumbrances (if any) to which title to the Project was subject when conveyed to
the Issuer; (ii) those liens and encumbrances created by the Company or to the
creation or suffering of which the Company consented; (iii) those liens and
encumbrances resulting from

 

51



--------------------------------------------------------------------------------

the failure of the Company to perform or observe any of the agreements on its
part contained in this Agreement; (iv) Permitted Encumbrances other than the
Indenture and this Agreement; and (v) if the option is exercised pursuant to the
provisions of Section 9.02(b) hereof, the rights and title of the condemning
authority.

Section 9.04. Relative Position of Options and Indenture. The options
respectively granted to the Company in this Article shall be and remain prior
and superior to the Indenture and may be exercised whether or not the Company is
in Default hereunder, provided that no such Default will result in
nonfulfillment of any condition to the right of the Company to obtain a
conveyance of the Project by making the payments required hereunder.

ARTICLE X

OBLIGATION TO PURCHASE PROJECT IN

EVENT OF A DETERMINATION OF TAXABILITY

The Company shall be obligated to purchase the Project and, accordingly, prepay
the Bonds within 180 days after a Determination of Taxability (as defined below)
shall have occurred at the purchase price and otherwise as provided by
Section 9.01(c)(i) of the Indenture.

A “Determination of Taxability” shall have been deemed to occur if, as a result
of an Event of Taxability (as defined below), a final decree or judgment of any
federal court or a final action of the Internal Revenue Service determines that
interest paid or payable on any Bond is or was includable in the gross income of
an owner or beneficial owner of the Bonds for federal income tax purposes under
the Code (other than an owner or beneficial owner who is a substantial user or
related person within the meaning of Section 147(a) of the Code). However, no
such decree or action will be considered final for this purpose unless the
Company has been given written notice and, if it is so desired and is legally
allowed, has been afforded the opportunity to contest the same, either directly
or in the name of any holder of a Bond, and until conclusion of any appellate
review, if sought. If the Trustee receives written notice from any Bondholder
stating that (a) the Bondholder has been notified in writing by the Internal
Revenue Service that it proposes to include the interest on any Bond in the
gross income of such Bondholder for the reasons described herein or any other
proceeding has been instituted against such Bondholder which may lead to a final
decree or action as described herein, and (b) such Bondholder will afford the
Company the opportunity to contest the same, either directly or in the name of
the Bondholder, and until a conclusion of any appellate review, if sought, and
the Trustee is satisfied that such information is accurate, then the Trustee
shall promptly give notice thereof to the Company, the Issuer and the owner of
each Bond then Outstanding. The Trustee shall thereafter coordinate any similar
requests or notices it may have received from other Bondholders and shall keep
them informed of the progress of any administrative proceedings or litigation.
If a final decree or action as described above thereafter occurs, the Trustee
shall make the required demand for payment of purchase price and prepayment of
the Bonds and give notice of the redemption of the Bonds at the earliest
practical date, but not later than the date specified in this Article X, and in
the manner provided by Section 9.04 of the Indenture.

 

52



--------------------------------------------------------------------------------

An “Event of Taxability” shall be deemed to mean the failure of the Company to
observe any covenant, agreement or representation herein or in the Tax
Regulatory Agreement, which failure results in a Determination of Taxability.

The term “Taxable Date” shall mean the date as of which occurred an Event of
Taxability which resulted in a Determination of Taxability.

The purchase price shall be applied, together with other available moneys in the
Bond Fund, to the redemption of the Bonds in accordance with Section 9.01(c)
thereof on the earliest possible date after notice as provided in the Indenture,
whether or not such date is an interest payment date, to the Trustee’s and the
Paying Agents’ fees and expenses under the Indenture accrued to such prepayment
and redemption of the Bonds and to all sums due to the Issuer under this
Agreement.

Whenever the Company shall have been given any notice of prepayment of the Bonds
pursuant to this Article X which includes a notice for redemption of the Bonds
pursuant to Section 9.04 of the Indenture, all amounts payable under the first
paragraph of this Article X shall become due and payable on the date fixed for
the redemption of such Bonds.

The parties recognize that the Bonds are being issued as obligations on which
the interest is excluded from gross income for federal income tax purposes under
Section 103 of the Code and that circumstances (not now contemplated or
anticipated) may hereafter result in a Determination of Taxability as provided
above. It is the intention of the parties hereto that the Company shall, under
the circumstances set forth in the preceding sentence, provide each person who
presents proof satisfactory to the Trustee that he is or was an owner for
federal income tax purposes of a Bond on or after the Taxable Date with the
relief prescribed in Section 9.04 of the Indenture, even though it might be
thereafter determined by court order, ruling or otherwise that interest on the
Bonds was, in fact, not subject to federal income taxes.

ARTICLE XI

GENERAL PROVISIONS

Section 11.01. General Provisions.

(a) The terms of this Agreement may be enforced as to one or more breaches
either separately or cumulatively.

(b) No remedy conferred upon or reserved to the Issuer, the Company or the
Trustee in this Agreement is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy now or hereafter existing at law or in
equity or by statute. No delay or omission to exercise any right or power
accruing upon any default, omission or failure of performance hereunder shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient. In the event any provision contained in this Agreement
should be breached by the Issuer or the Company and thereafter duly waived, such
waiver shall be limited to the particular breach so waived and shall not be
deemed to waive any

 

53



--------------------------------------------------------------------------------

other breach of this Agreement. No waiver by either party of any breach by the
other party of any of the provisions of this Agreement shall be construed as a
waiver of any subsequent breach, whether of the same or of a different provision
of this Agreement. In view of the assignment of the Issuer’s rights in and under
this Agreement to the Trustee under the Indenture, the Issuer shall have no
power to waive any default hereunder by the Company without the consent of the
Trustee. Any waiver of any “Event of Default” under the Indenture and a
rescission and annulment of its consequences shall constitute a waiver of the
corresponding Event of Default hereunder and a rescission and annulment of the
consequences thereof.

(c) Headings of the Sections of this Agreement have been inserted for
convenience of reference only and in no way shall they affect the interpretation
of any of the provisions of this Agreement.

(d) This Agreement is made for the exclusive benefit of the Issuer, the Trustee,
the owners of the Bonds and the Company, and their respective successors and
assigns herein permitted, and not for any third party or parties; and nothing in
this Agreement, expressed or implied, is intended to confer upon any party or
parties other than the Issuer, the Trustee and the Company, and their respective
successors and assigns herein permitted, any rights or remedies under or by
reason of this Agreement. In particular, but not by way of limitation, the
Trustee shall be a third-party beneficiary for purposes of enforcing its rights
and the Company’s obligations under Sections 6.08 and 8.03(b) and (c) of this
Agreement as fully as if the Trustee had been a party in privity of contract
with the Company hereunder.

Section 11.02. Financial Statements. The Company shall furnish to the Trustee as
soon as available and in any event within 120 days after the end of its fiscal
year (currently December 31) a balance sheet of the Company and its consolidated
subsidiaries as of the end of such fiscal year and the related statements of
income, cash flows and change in stockholder’s equity for such fiscal year, all
prepared in accordance with GAAP and reported on by an Accountant whose report
shall state that such financial statements present fairly the Company’s
financial position as of the end of such fiscal year and the results of
operations and cash flows for such fiscal year. Notwithstanding the foregoing,
if and when and so long as the Company shall file regular and periodic reports
with the SEC pursuant to Sections 13 and 15 of the Securities Exchange Act of
1934, the delivery by the Company to the Trustee of copies of its reports on
Form 10-K promptly following filing thereof with the SEC shall constitute full
compliance with this Section 11.02. The Trustee is authorized to provide to any
Bondholder, upon written request and payment of all costs by such Bondholder,
copies of any of such financial statements and reports but the Trustee shall
have no other responsibility with respect thereto.

Section 11.03. Amendment of Agreement. No amendment, change, addition to or
waiver of any of the provisions of this Agreement shall be binding upon the
parties hereto unless in writing signed by the Authorized Company Representative
and the Authorized Issuer Representative, and acknowledged in writing by the
Trustee, if any. Notwithstanding any of the foregoing, it is covenanted and
agreed, for the benefit of the holders of the Bonds and the Trustee that the
provisions of this Agreement shall not be amended, changed, added to or waived
in any way which would relieve, reduce or abrogate the obligations of the
Company to make or pay, or cause to be made or paid, when due, all Rent Payments
with respect to any then outstanding Bonds which have been issued

 

54



--------------------------------------------------------------------------------

and delivered pursuant to this Agreement, in the manner and under the terms and
conditions provided herein and in the Ordinance or Indenture, or which would
change or affect Article II or Section 5.02(b), 6.02, 6.04, 6.05, 6.06, 6.07,
6.08, 7.01, 8.01, 8.02, 8.04, 8.05, 11.03 or 11.04 hereof unless, in the
judgment of the Trustee, which may be made in reliance upon an opinion of
Counsel, such change or amendment would not materially adversely affect the
interests of the Bondholders.

Section 11.04. Assignment and Subleasing. The Company may assign its interest in
this Agreement, and sublease the Project, in whole or in part; provided,
however, no assignment or sublease (other than pursuant to Section 8.02 hereof)
shall relieve the Company from primary liability for any of its obligations
hereunder, and without limiting the generality of the foregoing, in the event of
any such assignment or sublease, the Company shall continue to remain primarily
liable for its payments specified herein and for performance and observance of
the other covenants and agreements on its part herein provided; and further
provided that no assignment or sublease shall be effective unless there is
delivered a Favorable Opinion with respect to such assignment or sublease. The
Company shall, on or prior to the effective date of any such assignment or
sublease, furnish or cause to be furnished to the Issuer and the Trustee notice
of such assignment or sublease, together with the referenced Favorable Opinion,
and a true and complete copy of each assignment or sublease, as the case may be.

Section 11.05. Lease Term. The term of this Agreement shall be from the date
hereof to and including June 1, 2023, or until all payments and indemnities
required to be made by the Company pursuant hereto shall have been made,
provided that this Agreement may be terminated, subject to the provisions of
Section 8.03(e) hereof, prior to such date if the Company shall exercise its
option or be obligated to purchase the Project pursuant to this Agreement.

Section 11.06. Obligation To Purchase Project on Expiration of Lease Term. The
Company hereby agrees to purchase, and the Issuer hereby agrees to sell, the
Project for $100, and any and all sums then due to the Issuer under this
Agreement, at the expiration or sooner termination of the Lease Term following
full payment of the Bonds, or provision for payment thereof having been made, in
accordance with the provisions of the Indenture. At the closing of the foregoing
purchase, the Issuer shall deliver to the Company the documents referred to in
Section 9.03 hereof. The right to purchase granted in this Section shall be and
remain prior and superior to the Indenture and may be exercised whether or not
the Company is in default hereunder, provided that no such default will result
in nonfulfillment of any condition to this right.

Section 11.07. Notices. Any notice, request or other communication under this
Agreement shall be given in writing and shall be deemed to have been given by
either party to the other party at the addresses shown below upon any of the
following dates:

(a) the date of notice by telefax, telecopy or similar telecommunications, which
is confirmed promptly in writing;

(b) three Business Days after the date of the mailing thereof, as shown by the
post office receipt if mailed to the other party hereto by registered or
certified mail;

 

55



--------------------------------------------------------------------------------

(c) the date of actual receipt thereof by such other party if delivered by a
recognized overnight delivery service or if otherwise not given pursuant to
(a) or (b) above.

The address for notice for each of the parties shall be as follows:

 

If to the Issuer:

  

The City of Grand Island, Nebraska

100 East First Street

Grand Island, NE 68801

Attention: Finance Director

Telephone: (308) 385-5444, Ext 169

Email: finance@grand-island.com

If to Company:

  

Microgy Grand Island, LLC

c/o Environmental Power Corporation

Suite 610

120 White Plains Road

Tarrytown, NY 10591

Attention: Chief Financial Officer

Facsimile: (914) 631-1436

With a copy to:

  

General Counsel

Facsimile: (914) 631-1436

If to the Trustee:

  

Wells Fargo Bank, National Association

4 Penn Center, Suite 810

1600 JFK Boulevard

Philadelphia, PA 19103

Attention: Corporate Trust Services Group

Facsimile: (215) 861-9440

or the latest address specified by such other party in writing.

Section 11.08. Severability. If any clause, provision or Section of this
Agreement should be held illegal or invalid by any court, the invalidity of such
clause, provision or Section shall not affect any of the remaining clauses,
provisions or Sections hereof, and this Agreement shall be construed and
enforced as if such illegal or invalid clause, provision or Section had not been
contained herein. In case any agreement or obligation contained in this
Agreement should be held to be in violation of law, then such agreement or
obligation shall be deemed to be the agreement or obligation of the Company or
the Issuer, as the case may be, to the full extent permitted by law.

Section 11.09. Execution of Counterparts. This Agreement may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

Section 11.10. Amounts Remaining in Bond Fund or Construction Fund. It is agreed
by the parties hereto that any amounts remaining in the Bond Fund or
Construction Fund upon expiration or earlier termination of the Lease Term, as
provided in this Agreement, after payment in full of the Bonds (or provision for
payment thereof having been made in accordance with the provisions

 

56



--------------------------------------------------------------------------------

of the Indenture) and the fees and expenses of the Trustee, the Issuer and any
Paying Agents and all other amounts required to be paid in accordance with the
Indenture, shall belong to and be paid to the Company, in accordance with its
written direction, by the Trustee as the return of an overpayment of the amounts
payable hereunder.

Section 11.11. No Recourse. No recourse shall be had for the rents due
hereunder, or for any claim based hereon against any officer, director,
stockholder or employee, past, present or future, of the Company as such, either
directly or through the Company, under any constitutional provision, statute or
rule of law, or by the enforcement of any assessment or by any legal or
equitable proceeding or otherwise.

Section 11.12. Net Lease. This Agreement shall be deemed and construed to be a
“net lease,” and the Company shall pay absolutely net during the Lease Term the
rent and all other payments required hereunder, free of any deductions, and
without abatement, deduction or setoff, other than those herein expressly
provided.

Section 11.13. Delegation of Duties by the Issuer. It is agreed that under the
terms of this Agreement and also under the terms of the Indenture, the Issuer
has delegated certain of its duties hereunder to the Company and to the Trustee.
The fact of such delegation shall be deemed sufficient compliance by the Issuer
to satisfy the duties so delegated and the Issuer shall not be liable in any way
by reason of acts done or omitted by the Company, the Authorized Company
Representative or the Trustee. The Issuer shall have the right at all times to
act in reliance upon the authorization, representation or certification of the
Authorized Company Representative or the Trustee.

Section 11.14. Governing Law. This Agreement shall be governed exclusively by
and construed in accordance with the applicable laws of the State.

Section 11.15. No Personal Liability. No covenant or agreement contained in this
Agreement shall be deemed to be the covenant or agreement of any official,
officer, agent or employee of the Issuer or the Company in his or her individual
capacity, and no such person shall be subject to any personal liability or
accountability by reason of the issuance thereof.

[Remainder of page intentionally left blank]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
in multiple counterparts, each of which shall be considered an original for all
purposes, as of the day and year first set out above.

 

(SEAL)     THE CITY OF GRAND ISLAND, NEBRASKA, as Lessor       By   /s/ Margaret
Hornady         Mayor

 

ATTEST: /s/ RaNae Edwards City Clerk Approved as to form: /s/ Dale Shotkoski
City Attorney

 

(SEAL)     MICROGY GRAND ISLAND, LLC, as Lessee       By   /s/ Michael E Thomas
        Its Manager

 

ATTEST: /s/ Dennis Haines Title: Secretary (SEAL)

 

58



--------------------------------------------------------------------------------

STATE OF NEBRASKA

   )    ) ss.

COUNTY OF HALL

   )

The undersigned, a Notary Public, does hereby certify that MARGARET HORNADY and
RANAE EDWARDS, whose names as Mayor of The City of Grand Island, Nebraska and
City Clerk, respectively, of The City of Grand Island, Nebraska, are signed to
the foregoing Agreement, and who are each known to me and known to be such
officers of said City, acknowledged before me on this day under oath that, being
informed of the contents of this Agreement, they, in their capacities as
officials of said City and with full authority, executed and delivered the same
voluntarily for and as the act of said City on the day the same bears date.

Given under my hand and seal of office, this 21 day of July, 2008.

 

/s/ Carla L. Englund Notary Public

My Commission expires:

May 23, 2012

 

59



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss.

COUNTY OF WESTCHESTER

   )

The undersigned, a Notary Public, does hereby certify that Michael E. Thomas,
whose name as Manager of Microgy Grand Island, LLC is signed to the foregoing
Agreement, and who is known to me and known to be such officer of said Company,
acknowledged before me on this day under oath that, being informed of the
contents of this Agreement, he, in his capacity as such officer of said Company
and with full authority, executed and delivered the same voluntarily for and as
the act of said Company on the day the same bears date.

Given under my hand and seal of office, this 23rd day of July, 2008.

 

/s/ Cordina A. Charvis Notary Public

My Commission expires:

March 8, 2011

 

60



--------------------------------------------------------------------------------

EXHIBIT A

THE FACILITY, THE PROJECT AND THE PROJECT SITE

The Facility comprises all equipment and related facilities, including, without
limitation, conveyors, storage tanks, feed and mix tanks, grinders, heaters,
pumps and piping, anaerobic digesters, scrubbers, screw presses, flare stacks
and related equipment, and other such facilities, including modifications to any
of the foregoing and including facilities which are functionally related and
subordinate to the foregoing, for the treatment and disposal of solid waste,
located in Grand Island, Nebraska at the industrial beef processing plant owned
by JBS Swift & Company on the hereinafter-described Project Site leased to the
Company by JBS Swift & Company pursuant to the Site Lease.

The Project comprises that portion of the Facility that are fixtures financed
with the proceeds of the $7,000,000 The City of Grand Island, Nebraska Solid
Waste Disposal Facilities Revenue Bonds (Microgy Grand Island, LLC Project)
Series 2008.

The Project Site of the Facility and the Project is:

A TRACT OF LAND CONSISTING OF LOT 97, INDUSTRIAL ADDITION, CITY OF GRAND ISLAND,
IN PART OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER (NW 1/4, SW 1/4) OF
SECTION FOURTEEN (14), TOWNSHIP ELEVEN (11) NORTH, RANGE NINE (9) WEST OF THE
6TH P.M., HALL COUNTY, NEBRASKA AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WEST 1/4 CORNER OF SAID SEC. 14; THENCE ON AN ASSUMED BEARING
OF S00°08’04”W UPON AND ALONG THE WEST LINE OF THE SW1/4 A DISTANCE OF 70.00
FEET TO THE SOUTH RIGHT-OF-WAY (R.O.W.) LINE OF SWIFT ROAD; THENCE S89°27’15”E
UPON AND ALONG SAID SOUTH R.O.W. LINE A DISTANCE OF 33.00 FEET TO THE
INTERSECTION OF SAID SOUTH R.O.W. LINE AND THE EAST R.O.W. LINE OF STUHR ROAD;
THENCE S00°08’04”W UPON AND ALONG SAID EAST R.O.W. LINE A DISTANCE OF 619.30
FEET TO THE INTERSECTION OF SAID EAST R.O.W. LINE AND THE NORTHERLY RIGHT-OF-WAY
(R.O.W.) LINE OF BURLINGTON NORTHERN SANTA FE (B.N.S.F.) RAILROAD; THENCE
S61°59’02”E UPON AND ALONG SAID NORTHERLY R.O.W. LINE A DISTANCE OF 1084.60 FEET
TO THE SOUTHWEST CORNER OF LOT 97, INDUSTRIAL ADDITION, CITY OF GRAND ISLAND,
NEBRASKA, SAID POINT ALSO BEING THE POINT OF BEGINNING; THENCE N00°12’13” E UPON
AND ALONG THE WEST LINE OF SAID LOT 97, SAID POINT ALSO BEING THE EAST LINE OF
LOT 98, SAID INDUSTRIAL ADDITION A DISTANCE OF 198.14 FEET TO THE NORTHWEST
CORNER OF SAID LOT 97; THENCE S89°21’41”E UPON AND ALONG THE NORTH LINE OF SAID
LOT 97, SAID LINE ALSO BEING THE SOUTH LINE OF LOT 80, SAID INDUSTRIAL ADDITION
A DISTANCE OF 330.01 FEET TO THE INTERSECTION OF THE NORTHEAST CORNER OF SAID
LOT 97; THENCE S00°12’13”W UPON AND ALONG THE EAST LINE OF SAID LOT 97, SAID
LINE ALSO BEING THE WEST LINE OF LOT 96, SAID INDUSTRIAL ADDITION A DISTANCE OF
330.01 FEET TO THE INTERSECTION OF THE SOUTHEAST CORNER OF LOT 97 AND THE NORTH
R.O.W. LINE OF B.N.S.F. RAILROAD; THENCE N89°21’41”W UPON AND ALONG THE SOUTH
LINE OF SAID LOT 97, SAID LINE ALSO BEING THE NORTH R.O.W. LINE OF B.N.S.F.
RAILROAD A DISTANCE OF 76.37 FEET; THENCE N61°59’02”W UPON AND ALONG THE
SOUTHERLY LINE OF SAID LOT 97, SAID LINE ALSO BEING THE NORTHERLY R.O.W. LINE OF
B.N.S.F. RAILROAD A DISTANCE OF 286.76 FEET TO THE POINT OF BEGINNING. SAID
TRACT CONTAINS A CALCULATED AREA OF 92,179.98 SQUARE FEET OR 2.116 ACRES MORE OR
LESS.